(Back to Main Document) [rai10q033107.htm]
Execution Version
 
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
MERIT CAPITAL ADVANCE, LLC
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

 
Page
ARTICLE I FORMATION OF THE COMPANY
1
Section 1.1 Formation of the Company
1
Section 1.2 Name
1
Section 1.3 Business of the Company
1
Section 1.4 Location of Principal Place of Business, Registered Office
2
Section 1.5 Filings, Registered Agent
2
Section 1.6 Term
3
Section 1.7 Title to Company Property
3
Section 1.8 Payments of Individual Obligations
3
Section 1.9 Limited Initial Capacity of Class A Noteholder
3
   
ARTICLE II DEFINITIONS
3
Section 2.1 Definitions
3
Section 2.2 Rules of Construction
3
   
ARTICILE III INTERESTS, MEMBERS, CAPITAL CONTRIBUTIONS,  ADDITIONAL AGREEMENTS
3
Section 3.1 Interests
3
Section 3.2 Class A Noteholder, Class A Members and Class B Members
4
Section 3.3 Capital Contributions, Additional Units and Additional Members
4
Section 3.4 Additional Agreements Among Members
7
Section 3.5 Representations and Warranties
8
Section 3.6 Permitted Reorganization
8
   
ARTICLE IV ALLOCATION OF NET INCOME AND NET LOSSES
8
Section 4.1 Allocation of Net Income and Net Losses
8
Section 4.2 Special Allocations
8
Section 4.3 Curative Allocations
10
Section 4.4 Other Allocation Rules
10
Section 4.5 Tax Allocations, Code § 704(c)
11
Section 4.6 Calculation of Depreciation, Etc.
12
   
ARTICLE V DISTRIBUTIONS, WITHDRAWALS
12
Section 5.1 Distributions
12
Section 5.2 Tax Distributions
12
Section 5.3 Amounts Withheld
12
Section 5.4 Making of Payments
13
Section 5.5 Limitation on Distributions
13
   
ARTICLE VI MANAGEMENT
13
Section 6.1 Management of the Company
13
Section 6.2 Right to Rely on the Managing Member
15
Section 6.3 Restrictions on Authority of the Managing Member
16


i

--------------------------------------------------------------------------------





 
Section 6.4 Board of Directors; Approvals
16
Section 6.5 Conduct of Business by the Company; Other Management Matters
21
Section 6.6 Compensation and Expenses
24
Section 6.7 Execution of other Transaction Documents
24
Section 6.8 Compliance with the LLC Agreement
24
Section 6.9 Annual Budget
24
Section 6.10 Initial Class A Member’s Right of First Refusal
25
   
ARTICLE VII ROLE OF NON-MANAGING MEMBERS
25
Section 7.1 Rights of Powers
25
Section 7.2 Voting Rights
25
Section 7.3 Procedure for Consent
25
Section 7.4 Special Rights of the Class A Noteholder and Class A Member
25
   
ARTICLE VIII ACCOUNTING BOOKS AND RECORDS
26
Section 8.1 Accounting; Books and Records
26
Section 8.2 Reports
27
Section 8.3 Tax Matters
29
   
ARTICLE IX AMENDMENTS; MEETINGS
30
Section 9.1 Amendments
30
Section 9.2 Meetings of the Members
30
Section 9.3 Manner of Consent
31
   
ARTICLE X TRANSFERS OF INTERSTS
31
Section 10.1 Restriction on Dispositions of Interests
31
Section 10.2 Prohibited Dispositions
32
Section 10.3 Representation on Transfer
32
   
ARTICLE XI PURCHASE AND SALE RIGHTS
32
Section 11.1 Purchase Option
32
   
ARTICLE XII DISSOLUTION AND WINDING UP
34
Section 12.1 Liquidating Events
34
Section 12.2 Winding Up
34
Section 12.3 No Restoration of Deficit Capital Accounts; Compliance With Timing
Requirements of Regulations
35
Section 12.4 Deemed Distributions and Recontribution
35
Section 12.5 Rights of Members
35
Section 12.6 Notice of Dissolution
36
Section 12.7 Character of Liquidating Distributions
36
Section 12.8 The Liquidator
36
Section 12.9 Form of Liquidating Distributions
36
Section 12.10 Liquidation Notice
36
Section 12.11 Allocations During Period of Liquidation
37


ii

--------------------------------------------------------------------------------



ARTICLE XIII MISCELLANEOUS
37
Section 13.1 Amendments
37
Section 13.2 Notices
37
Section 13.3 No Waiver, Cumulative Remedies
38
Section 13.4 Waiver of Jury Trial
38
Section 13.5 Counterparts
38
Section 13.6 Survival of Representations, Warranties and Indemnities: Entire
Agreement
38
Section 13.7 Severability
38
Section 13.8 Construction
39
Section 13.9 Determination of Capital Accounts
39
Section 13.10 Governing Law
39
Section 13.11 Waiver of Action for Partition
39
Section 13.12 Consent of Jurisdiction
39
Section 13.13 Third Party Beneficiaries
39

 
ANNEX
 
Annex A:
Definitions

 
SCHEDULES
 
Schedule 3.2
Members, Capital Commitments and Capital Accounts
Schedule 6.4(a)
Initial Board of Directors

 
EXHIBITS
 
Exhibit A:
Form of Membership Interest
Exhibit B:
Form of LEAF Services Agreement
Exhibit C:
Form of Member Interest Transfer
Exhibit D:
Form of Merchant Advance Contract
Exhibit E:
Form of Participation Agreement
Exhibit F:
Form of Class A Note
Exhibit G:
Underwriting Manual



 
iii

--------------------------------------------------------------------------------


LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
MERIT CAPITAL ADVANCE, LLC

 
LIMITED LIABILITY COMPANY AGREEMENT (this "LLC Agreement") of MERIT CAPITAL
ADVANCE, LLC (the "Company"), dated as of March 15, 2007 is entered into by the
undersigned members (each, a "Member").
 
ARTICLE I
 
FORMATION OF THE COMPANY
 
Section 1.1 Formation of the Company. The Company was formed as a limited
liability company under the LLC Act by the filing of its Certificate of
Formation on November 14, 2006 (the "Formation Date") with the Office of the
Secretary of State of the State of Delaware.
 
Section 1.2 Name. The name of the Company is "Merit Capital Advance, LLC", and
all business of the Company shall be conducted in such name or, in the
discretion of the Managing Member, under any other name; provided, however, that
the Managing Member may change the name of the Company only upon executing and
filing an amendment to the Certificate of Formation and delivering notice
thereof to all the Members and the Class A Noteholder.
 
Section 1.3  Business of the Company. The purposes of the Company are limited to
(i) issuing (x) the Class A Note, (y) the Class A Interests issuable upon
Conversion of the Class A Note (as provided therein), and (z) the Class B
Interests, (ii) entering into Merchant Advance Contracts with counterparties,
(iii) owning, managing, protecting, conserving and disposing of the Permitted
Assets and (iv) engaging in such other activities related to the foregoing as
are approved by the Required Directors. The Company, and the Managing Member on
behalf of the Company, may, subject to Article VI, enter into and perform the
Transaction Documents and all documents, agreements, certificates and financing
statements contemplated thereby, all without further act, vote or approval of
any Person. The authorization set forth in the preceding sentence shall not be
deemed a restriction on the power and authority of the Managing Member to enter
into other agreements or documents on behalf of the Company in accordance with
the terms of this LLC Agreement and the other Transaction Documents, and the
Managing Member is hereby directed by the Members to enter into the Transaction
Documents to which the Company is to be a party on behalf of the Company and to
cause the Company to perform its obligations thereunder. The Company shall have
the power to do any and all acts necessary, appropriate, proper, advisable,
incidental or convenient to or in furtherance of the purposes of the Company set
forth in this Section 1.3 and shall have, without limitation, any and all powers
that may be exercised on behalf of the Company by the Managing Member pursuant
to Article VI.

--------------------------------------------------------------------------------


 
Section 1.4  Location of Principal Place of Business; Registered Office. The
principal place of business of the Company shall be at 110 S. Poplar Street,
Suite 101, Wilmington, Delaware 19801. The registered office of the Company in
the State of Delaware shall be located at 110 S. Poplar Street, Suite 101,
Wilmington, Delaware 19801, or any successor office designated by the Managing
Member by filing an amendment to the Company's Certificate of Formation.
 
Section 1.5  Filings; Registered Agent.
 
(a) Filings. Lisa D. Schumm is hereby designated an "authorized person" within
the meaning of the LLC Act and has executed and filed the Certificate of
Formation of the Company with the Secretary of State of the State of Delaware.
After such filing, Lisa D. Schumm ceased to be an authorized person, and the
Managing Member is designated as the Company's "authorized person" within the
meaning of the LLC Act.
 
The Managing Member shall take any and all other actions necessary to perfect
and maintain the status of the Company as a limited liability company under the
laws of the State of Delaware, including the preparation, execution and filing
of amendments to the Certificate of Formation and such other certificates,
documents and instruments as may be required by law. In addition, the Managing
Member may, with prior written notice to the Class A Noteholder or the Class A
Members, as the case may be, register or qualify the Company as a limited
liability company in any jurisdiction in which registration or qualification is
necessary or appropriate because of properties or activities of the Company in
that jurisdiction.
 
(b) Delivery of Certificates, etc. in Connection With Qualification of the
Company. At the request of the Managing Member, each Member shall execute,
acknowledge, swear to and deliver all certificates and other instruments
conforming with this LLC Agreement that are necessary or appropriate to form,
qualify, continue and, in connection with a liquidation of the Company in
accordance with Article XII, terminate the Company as a limited liability
company under the laws of the State of Delaware and to qualify, continue and
terminate the Company as a foreign limited liability company in all other
jurisdictions in which the Company may so qualify, all to the extent
contemplated and required by this LLC Agreement.
 
(c) Registered Agent. The registered agent for service of process on the Company
in the State of Delaware shall be Andrew M. Lubin, 110 S. Poplar Street, Suite
101, Wilmington, Delaware 19801, or any successor as appointed by the Managing
Member by filing an amendment to the Company's Certificate of Formation.
 
(d) Dissolution. Upon the dissolution and completion of the winding up and
liquidation of the Company, the Liquidator, as an authorized person within the
meaning of the LLC Act, shall promptly execute and cause to be filed statements
of intent to dissolve and certificates of cancellation in accordance with the
LLC Act and the laws of any other states or jurisdictions in which the
Liquidator deems such filing necessary or advisable.
 
Section 1.6 Term. The term of the Company commenced on the Formation Date and
shall continue until the Company's Certificate of Formation is cancelled
following the
2

--------------------------------------------------------------------------------


winding up and liquidation of the Company and the completion of its business
following a Liquidating Event as provided in Article XII.
 
Section 1.7 Title to Company Property. All Company Property shall be owned by
the Company as an entity, and no Member shall have any ownership interest in
such property in its individual name or right. Each Member's interest in Company
shall be personal property for all purposes. The Company shall hold all of its
property in the name of the Company and not in the name of any Member.
 
Section 1.8 Payments of Individual Obligations. The Company's credit and assets
shall be used solely for the benefit of the Company, and no asset of the Company
shall be transferred or encumbered for or in payment of any individual
obligation of any Member.
 
Section 1.9 Limited Initial Capacity of Class A Noteholder. The Class A
Noteholder is executing and delivering this Agreement solely as the holder of
the Class A Note, in order to be provided with the rights accorded to it
hereunder as such and to evidence its agreement to become bound by this
Agreement as the Initial Class A Member upon Conversion of the Class A Note.
 
ARTICLE II
 
DEFINITIONS
 
Section 2.1 Definitions. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used in this LLC Agreement (including the
Schedules and Exhibits hereto) shall have the meanings set forth in Section 1.01
of Annex A hereto, and if not defined therein, in the Transaction Documents.
 
Section 2.2 Rules of Construction. This LLC Agreement and the definitions
referred to in Section 2.1 shall be governed by, and construed in accordance
with, the rules of construction set forth in Section 1.02 of Annex A hereto.
 
ARTICLE III
 
INTERESTS; MEMBERS; CAPITAL CONTRIBUTIONS;
ADDITIONAL AGREEMENTS
 
Section 3.1 Interests. There shall be two classes of Interests: a Class A Member
Interest and a Class B Member Interest. Certificates in the form attached as
Exhibit A hereto (each, a "Certificate of Interest") shall be issued to the
Class A Members and the Class B Members to evidence their respective Interests
(and Units) herein. Each of the parties hereto hereby acknowledges and agrees
that the Interests (and Units) shall constitute "securities" governed by
Article 8 of the Uniform Commercial Code as in effect in any applicable
jurisdiction. A holder of a Class A Member Interest (and Class A Units) that has
been admitted to the Company as a member shall have all of the rights and
obligations provided to a Class A Member under this LLC Agreement, and a holder
of a Class B Member Interest (and Class B
 
3

--------------------------------------------------------------------------------


Units) that has been admitted to the Company as a member shall have all of the
rights and obligations provided to a Class B Member under this LLC Agreement.
Each Certificate of Interest shall contain a legend containing conspicuous
notice of the restrictions on transfers of Interests in this LLC Agreement and
the Unitholders Agreement. The Company shall maintain books for the purpose of
registering the transfer of limited liability company interests.
 
Section 3.2  Class A Noteholder, Class A Members and Class B Members. 
 
(a) Class A Noteholder. Upon the Class A Noteholder's execution of a counterpart
to this LLC Agreement and payment to the Company by wire transfer of immediately
available funds of an amount equal to 100% of the initial principal amount of
the Class A Note, and without any further action being necessary, the Company
shall duly execute and deliver the Class A Note to the Class A Noteholder. Upon
Conversion of the Class A Note at the Class A Noteholder's election as provided
therein, and without any further action being necessary, the Class A Noteholder
shall be admitted to the Company as the Initial Class A Member. The name and
address of the Class A Noteholder shall be as set forth in Schedule 3.2 hereto.
The Managing Member is hereby authorized and directed to execute and deliver the
Class A Note in the name of the Class A Noteholder, and upon such execution and
delivery, the Class A Note shall be duly authorized and validly issued. The
Managing Member is hereby authorized and directed to execute and deliver
Certificate(s) of Interest in the name of the Initial Class A Member
representing its Class A Member Interest (and Class A Units) issuable upon
Conversion of the Class A Note, and upon such execution and delivery, such Class
A Member Interest (and Class A Units) shall be duly authorized and validly
issued. It is understood and agreed that this Agreement and the Unitholders
Agreement shall bind the Class A Noteholder as the Initial Class A Member upon
Conversion of the Class A Note.
 
(b) Initial Class B Member. Upon its execution of a counterpart to this LLC
Agreement, and without any further action being necessary, the Initial Class B
Member is hereby admitted to the Company as a Class B Member and shall be listed
on Schedule 3.2 as such. The name and address of the Initial Class B Member and
the Capital Account balance of the Initial Class B Member on and as of the
Closing Date shall be as set forth in Schedule 3.2 hereto. The Managing Member
is hereby authorized and directed to execute and deliver a Certificate of
Interest in the name of the Initial Class B Member representing its Class B
Member Interest (and Class B Units), and upon such execution and delivery, such
Class B Member Interest (and Class B Units) shall be duly authorized and validly
issued.
 
Section 3.3 Capital Contributions, Additional Units and Additional Members.
 
(a) Initial Capital Contributions of Members. The Initial Class B Member hereby
agrees to make a Capital Contribution to the Company on the Closing Date in an
aggregate amount equal to, but not in excess of, the amount set forth opposite
the Class B Member's name in Schedule 3.2 hereto (such Capital Contribution, and
the deemed Capital Contributions of the Class B Member described in the
following sentence, such Member's "Capital Commitment"). In consideration for
the Initial Class B Member's Capital Commitment, the Initial Class B Member
shall receive the number of Class B Units set forth on Schedule 3.2 for the
Class B Member. Upon Conversion of the Class A Note, the Class A Noteholder
shall be deemed to have made a Capital Contribution to the Company on the date
of Conversion in an amount equal
4

--------------------------------------------------------------------------------


to the outstanding principal amount of the Class A Note being converted on such
date, and shall receive the number of Class A Units specified in the Class A
Note. No Member shall be obligated to make any other Capital Contributions to
the Company.
 
(b) Additional Capital Contributions. As and when at any time the Required
Directors determine that the Company requires additional capital to carry out
the business of the Company, the Managing Member shall cause the Company to
deliver to each Member a notice (a "Capital Call Notice") setting forth (i) the
aggregate amount to be contributed by all of the Members (a "Requested Amount"),
(ii) the general purposes to which such contributions are to be applied and
(iii) the date by which Members wishing to participate in such capital call must
elect to so participate, which may not be earlier than the fifth Business Day
following delivery of such Capital Call Notice (the "Election Deadline"). Each
Member may elect to contribute an amount equal to (x) its Percentage Interest
multiplied by (y) such Requested Amount (its "Pro Rata Share") by providing the
Company with written notice of such election by the Election Deadline, which
notice shall set forth the maximum amount, up to the Requested Amount, that such
Member is willing to contribute to the Company in accordance with this
Section 3.1(b) (such Member's "Maximum Funding Amount"):
 
(i) If all of the Members elect to participate in such capital call, upon not
less than seven Business Days' notice from the Company, each Member shall make a
Capital Contribution to the Company in an amount equal to its Pro Rata Share by
wire transfer of immediately available funds to a Company account designated by
the Company in such notice.


(ii) If less than all of the Members elect to participate in such capital call:

(A) first, upon not less than seven Business Days' notice from the Company, each
Member electing to participate in such capital call shall make a Capital
Contribution to the Company in an amount equal to its Pro Rata Share by wire
transfer of immediately available funds to a Company account designated by the
Company in such notice;
(B) second, to the extent such Requested Amount exceeds the aggregate Capital
Contributions to be made by the Members pursuant to the preceding clause (A),
upon not less than three Business Days' notice from the Company, such Members
electing to participate in such capital call shall make aggregate Capital
Contributions (in addition to those set forth in clause (A) above) of such
excess in proportion to their respective Maximum Funding Amounts by wire
transfer of immediately available funds to a Company account designated by the
Company in such notice; provided, however, that no Member shall be required to
contribute pursuant to this clause (B), when taken together with amounts to be
contributed pursuant to clause (A), an amount in excess of its Maximum Funding
Amount;
 
(C) third, to the extent such Requested Amount exceeds the aggregate Capital
Contributions to be made by the Members pursuant to the preceding clauses (A)
and (B), the Board of Directors may cause the Company to admit one
 
5

--------------------------------------------------------------------------------


          or more Additional Members pursuant to Section 3.3(c) for aggregate
Capital Contributions not to exceed such excess; and
 
(D) additional Units of the Class held by each Member making Capital
Contributions in accordance with this Section 3.3(b) shall be issued to such
Member, such that, after giving effect to such issuance, the Percentage Interest
of such Member shall be an amount equal to (I) its Capital Contributions after
giving effect to such capital call divided by (II) the aggregate Capital
Contributions of all Members after giving effect to such capital call. Upon the
issuance of additional Units, the Capital Accounts shall be adjusted consistent
with Regulation §§1.704-1(b)(2)(iv)(f) and (g) so that the Capital Account
balances of the Members are in proportion to their respective Units immediately
following such issuance.


(c) Additional Units; Additional Members.
 
(i) Subject to the prior approval in writing of the Required Directors, the
Company may issue additional Units of any Class at any time and from time to
time to any Person (including one or more Members) for any amount of
consideration, if any, as determined by the Required Directors and, in the case
of a Person who is not a Member, subject to paragraphs (ii), (iii) and (iv) of
this Section 3.3(c), admit such Person as an additional Member (an "Additional
Member") with all of the rights and obligations of a Member under this
Agreement; provided that no such approval of the Required Directors shall be
required in connection with the Company's issuance of Class A Units to the
Initial Class A Member upon Conversion of the Class A Note (and the Initial
Class A Member shall not be an "Additional Member" for purposes of this
Agreement). Any additional Units issued by the Company to any Person shall
reflect the Contribution Value of the Capital Contributions made by such Person
to the Company relative to the Value of the assets of Company at such time net
of liabilities of the Company at such time, as determined by the Required
Directors. Upon the issuance of additional Units, the Capital Accounts shall be
adjusted consistent with Regulation §§1.704-1(b)(2)(iv)(f) and (g) so that the
Capital Account balances of the Members are in proportion to their respective
Units immediately following such issuance.
 
(ii) Notwithstanding the provisions of Section 3.3(c)(i), no Person may be
admitted as an Additional Member if such admission would cause the Company to be
treated as an association taxable as a corporation for Federal income tax
purposes, cause the Company to be treated as a "publicly traded partnership"
within the meaning of Code Section 7704, violate or cause the Company to violate
any applicable Federal, state or foreign law, rule or regulation including,
without limitation, the Securities Act of 1933, as amended, or any other
applicable Federal, state or foreign securities laws, rules or regulations,
cause the Company to be an investment company required to be registered under
the Investment Company Act of 1940, as amended, or cause some or all of the
Company's assets to be "plan assets" or the trading and investment activity of
the Company to be subject to ERISA and/or Section 4975 of the Code.
 
(iii) Each Person desiring to become an Additional Member shall be admitted to
the Company upon the approval of the Required Directors and the delivery of a
 
6

--------------------------------------------------------------------------------


                   counterpart signature page to this Agreement and the
Unitholders Agreement that has been duly executed and delivered to the Company
and any other documentation
                   required by the Required Directors.


(d) No Other Capital Contributions. Other than the Capital Contributions
provided for in this Section 3.3 and the Capital Contributions of the Initial
Class A Member deemed made as provided in Section 3.3(a) upon Conversion of the
Class A Note, no Member shall be permitted to make Capital Contributions to the
Company without the prior written consent of all Members.
 
Section 3.4 Additional Agreements Among Members. 
 
(a) Return of Capital Contributions. Except as otherwise provided in Article V,
Article XII or in the LLC Act, no Member shall be entitled to demand or receive
a return of its Capital Contributions or withdraw its capital from the Company
without the consent of all Members. Under circumstances requiring a return of
any Capital Contributions, no Member shall have the right to receive property
other than Cash.
 
(b) Return on Capital. No Member shall receive any interest or draw with respect
to its Capital Contributions or its Capital Account, except as otherwise
provided in this LLC Agreement.
 
(c) Obligations of the Company. Except as required by the LLC Act, no Member
(including the Managing Member) shall be personally liable for the debts,
liabilities, contracts or any other Obligations of the Company, solely by reason
of being a Member (or Managing Member). Except as otherwise provided by
mandatory provisions of applicable state law or the provisions of this
Article III, a Member shall not be required to lend any funds to the Company or
to make any Capital Contributions to the Company. No Member shall be liable for
the payment, repayment or return of any Capital Contributions of the other
Members.
 
(d) Other Investments. Each Member acknowledges that the other Members and their
Affiliates are free to engage or invest in an unlimited number of activities or
businesses, any one or more of which may be related to the activities or
businesses of the Company, without having or incurring any obligation to offer
any interest in such activities or businesses to the Company or any Member, and
neither this LLC Agreement nor any activity undertaken pursuant to this LLC
Agreement shall prevent any Member or its Affiliates from engaging in such
activities, or require any Member to permit the Company or any Member or its
Affiliates to participate in any such activities, and as a material part of the
consideration for the execution of this LLC Agreement by each Member, each
Member hereby waives, relinquishes, and renounces any such right or claim of
participation. Each Member acknowledges that certain conflicts of interest may
thus arise and hereby agrees that the specific rights with respect to the
Members' and their Affiliates' freedom of action provided in this
Section 3.4(d), together with the other provisions of this LLC Agreement, are
sufficient to protect their respective interests in relation to such possible
conflicts and are to be in lieu of all other possible limitations which might
otherwise be implied in fact, in law or in equity.

7

--------------------------------------------------------------------------------



Section 3.5 Representations and Warranties By Each Member.
 
Each Member hereby represents and warrants to the Company and the other Members
that (1) it is duly organized and validly existing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and to consummate the transactions contemplated herein
and therein, (2) the execution, delivery and performance of this Agreement and
such other Transaction Documents, and the consummation of such transactions have
been duly authorized by it and this Agreement constitutes its legal, valid and
binding obligation, (3) its execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by it of such
transactions do not require any filing or registration with, notification to, or
authorization, permit, consent or approval of, or other action by or in respect
of, any Governmental Authority or any other Person, will not conflict with the
provisions of its governing instruments or violate any provisions of applicable
law or regulation or any order of any court or regulatory body and will not
result in the breach of, or constitute a default, or require any consent, under
any agreement, instrument or document to which it or any of its Affiliates is a
party or by which it, any of its Affiliates or any of their respective property
may be bound or affected (other than, in the case of the Initial Class B Member
and the Managing Member, the written approval of the Agent and the Required
Lenders under (and as defined in) the LEAF Warehousing Facility, which has been
obtained and is in full force and effect) and (4) it is an "accredited investor"
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
and is not acquiring its Member Interests with a view to any distribution
thereof in a transaction that would violate the Securities Act or the securities
laws of any state of the United States and understands the restrictions on
transfer applicable to the Member Interests contained herein and in the
Certificate of Interest.
 
Section 3.6 Permitted Reorganization. The Required Directors shall have the
power and authority to direct the Managing Member to cause the Company to
reorganize into a corporation, whether by conversion into a corporation, merger
into a corporation, having all of the Members contribute their Units to a
corporation or otherwise (the "Permitted Reorganization") and the Members agree
to do all things reasonably requested by the Required Directors to effect such
Permitted Reorganization. Upon the consummation of the Permitted Reorganization,
each Unit shall be converted into a number of shares of common stock of the
Successor Corporation as is determined by the Board of Directors.
 
ARTICLE IV
 
ALLOCATION OF NET INCOME AND NET LOSSES
 
Section 4.1 Allocation of Net Income and Net Losses. Except as otherwise
provided in this Article IV, the Company's Net Income or Net Losses, as the case
may be, and each item of income, gain, loss and deduction entering into the
computation thereof, for each Allocation Period shall be allocated to the
Members for Capital Account purposes in proportion to the Members' Percentage
Interests.
 
Section 4.2 Special Allocations. (a) Minimum Gain Chargeback/Member Minimum Gain
Chargeback. If there is a net decrease in Company Minimum Gain for an
 
8

--------------------------------------------------------------------------------


Allocation Period, then there shall be allocated to each Member items of Company
income and gain for that Allocation Period (and if necessary subsequent
Allocation Periods) equal to that Member's share of the net decrease in Company
Minimum Gain (within the meaning of Regulation § 1.704-2(g)(2)), subject to the
exceptions set forth in Regulation § 1.704-2(f)(2) and (3), and to any
exceptions provided by the Commissioner of the Internal Revenue Service pursuant
to Regulation § 1.704-2(f)(5), provided, that if the Company has any discretion
as to an exception provided pursuant to Regulation § 1.704-2(f)(5), the Tax
Matters Member may exercise reasonable discretion on behalf of the Company,
which discretion shall be exercised in good faith so as not to prejudice the
interests of any Member. Allocations of excepted items and other items pursuant
to the previous sentence shall be made in proportion to the respective amounts
of the Members' shares of Company Minimum Gain under Regulation § 1.704-2(g).
The items to be so allocated shall be determined in accordance with Regulation
§§ 1.704-2(f)(6) and 1.704-2(j)(2). The foregoing is intended to be a "minimum
gain chargeback" provision as described in Regulation § 1.704-2(f) and shall be
interpreted and applied in all respects in accordance with that Regulation.
 
If during an Allocation Period there is a net decrease in Member Nonrecourse
Debt Minimum Gain attributable to a Member Nonrecourse Debt, then, in addition
to the amounts, if any, allocated pursuant to the preceding paragraph, any
Member with a share of that Member Nonrecourse Debt Minimum Gain (determined in
accordance with Regulation § 1.704-2(i)(5)) shall, subject to the exceptions set
forth in Regulation § 1.704-2(i)(4), be allocated items of Company income and
gain for such Allocation Period (and, if necessary, subsequent Allocation
Periods) equal to that Member's share of the net decrease in the Member
Nonrecourse Debt Minimum Gain. Allocations of excepted items and other items
pursuant to the previous sentence shall be made in proportion to the respective
amounts of the Members' shares of Member Nonrecourse Debt Minimum Gain under
Regulations § 1.704-2(i)(5). The items to be so allocated shall be determined in
accordance with Regulation §§ 1.704-2(i)(4) and 1.704-2(j)(2). The foregoing is
intended to be the "chargeback of partner nonrecourse debt minimum gain"
required by Regulation § 1.704-2(i)(4) and shall be interpreted and applied in
all respects in accordance with that Regulation.
 
(b) Qualified Income Offset. If during any Allocation Period a Member
unexpectedly receives any adjustment, allocation or distribution described in
Regulation § 1.704- 1(b)(2)(ii)(d)(4), (5) or (6), which causes or increases a
deficit balance in such Member's Adjusted Capital Account, there shall be
allocated to such Member items of Company income and gain (consisting of a pro
rata portion of each item of income, including gross income, and gain of the
Company for such Allocation Period) in an amount and manner sufficient to
eliminate such deficit as quickly as possible; provided, that an allocation
pursuant to this Section 4.2(b) shall be made only if and to the extent that the
Member would have a deficit balance in its Adjusted Capital Account after all
other allocations provided for in this Article IV have been tentatively made as
if this Section 4.2(b) were not in this LLC Agreement. The foregoing isintended
to be a "qualified income offset" provision as described in Regulation
§ 1.704-1(b)(2)(ii)(d) and shall be interpreted and applied in all respects in
accordance with that Regulation.
 
(c) Gross Income Allocation. In the event that any Member has a deficit balance
in its Adjusted Capital Account at the end of any Allocation Period, such Member
shall be allocated
 
9

--------------------------------------------------------------------------------


items of Company income and gain in the amount of such deficit as quickly as
possible; provided that an allocation pursuant to this Section 4.2(c) shall be
made only if and to the extent that the Member would have a deficit balance in
its Adjusted Capital Account after all other allocations provided for in this
Article IV have been tentatively made as if Section 4.2(b) and this Section
4.2(c) were not in this LLC Agreement.
 
(d) Member Nonrecourse Deductions. Notwithstanding anything to the contrary in
this Article IV, losses, deductions, or expenditures subject to Code §
705(a)(2)(B) that are attributable to a particular Member Nonrecourse Debt for
any Allocation Period shall be allocated to the Member that bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which the losses,
deductions, or expenditures are attributable in accordance with the rules of
Regulation § 1.704-2(i).
 
(e) Section 754 Adjustments. To the extent Capital Accounts are required under
Code §§ 734(b) and 743(b), including by reason of Regulation §
1.704-1(b)(2)(iv)(m)(2) or (4), to reflect the adjustment to the adjusted tax
basis of any Company asset as a result of the distribution to a Class A Member
in complete liquidation of its Class A Member Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment is an increase
in such basis) or loss (if the adjustment is a decrease in such basis) that is
allocated to the Members in accordance with their interests pursuant to
Regulation § 1.704-1(b)(2)(iv)(m)(2) or to the Member to whom such distribution
was made pursuant to Regulation § 1.704-1(b)(2)(iv)(m)(4) as applicable.
 
Section 4.3 Curative Allocations. The allocations set forth in Sections
4.2(a), 4.2(b), 4.2(c), 4.2(d) and 4.2(e) (the "Regulatory Allocations") are
intended to comply with certain requirements of the Regulations. It is the
intent of the Members that, to the extent possible, all Regulatory Allocations
shall be offset either with other Regulatory Allocations or with allocations of
other items of income, gain, loss or deduction of the Company pursuant to this
Section 4.3. Therefore, notwithstanding any other provision of this Article IV
(other than the Regulatory Allocations), the Tax Matters Member, subject to
(following the Conversion of the Class A Note) the Majority Class A Members'
consent (such consent not to be unreasonably withheld) in the event that the
Managing Member is the Class B Member, shall make such offsetting allocations of
income, gain, loss or deduction of the Company in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member's
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of this LLC Agreement and all items of the Company were allocated pursuant to
this Article IV without regard to the Regulatory Allocations. In exercising its
discretion under this Section 4.3, the Tax Matters Member shall take into
account future Regulatory Allocations under Section 4.2(a) that, although not
yet made, are likely to offset other Regulatory Allocations previously made
under Sections 4.2(d) and 4.2(e).
 
Section 4.4 Other Allocation Rules. 
 
(a) Net Income, Net Losses and any other items of income, gain, loss or
deduction shall be allocated to the Members pursuant to this Article IV as of
the last day of each Allocation Period; provided that Net Income, Net Losses and
such other items shall also be allocated at such
10

--------------------------------------------------------------------------------


 
other times as the Gross Asset Values of Company Property are adjusted pursuant
to clause (ii) of the definition of Gross Asset Value.
 
(b) The Members hereby agree to be bound by the provisions of this Article IV in
reporting their shares of the Company income and loss for income tax purposes,
except to the extent otherwise required by law. Notwithstanding any requirements
of law as to allocations for income tax purposes, the Members agree, for
purposes of maintaining their Capital Accounts, to be bound by the allocations
contained in this Article IV.
 
(c) To the extent permitted by Regulation § 1.704-2(h)(3), the Members shall
endeavor to treat distributions of Cash as having been made from the proceeds of
a nonrecourse liability (within the meaning of Regulation § 1.704-2(b)(3)) but
only to the extent that such distributions otherwise would cause or increase a
deficit balance of any Member's Adjusted Capital Account.
 
(d) Any fee paid to any Member on the Closing Date shall be treated as a
guaranteed payment under Section 707(c) of the Code.
 
Section 4.5 Tax Allocations; Code § 704(c). In accordance with Code § 704(c) and
the applicable Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Gross Asset Value.
 
In the event the Gross Asset Value of any asset of the Company is adjusted
pursuant to clause (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code § 704(c) and the applicable Regulations thereunder.
 
Any elections or other decisions relating to such allocations shall be made by
the Tax Matters Member, subject to (following the Conversion of the Class A
Note) the Majority Class A Members' consent (such consent not to be unreasonably
withheld) in the event that the Managing Member is the Class B Member, in any
manner that reasonably reflects the purpose and intent of this LLC Agreement and
is otherwise in the best interest of the Members, provided that the Company
shall elect to apply any allocation method permitted by the Regulations under
Code § 704(c). Allocations pursuant to this Section 4.5 are solely for purposes
of federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member's Capital Account or share of Net Income,
Net Losses, other items, or distributions pursuant to any provision of this LLC
Agreement.
 
Except as otherwise provided in this LLC Agreement, for federal, state and local
income tax purposes, all items of income, gain, loss, deduction of the Company,
and any other allocations not otherwise provided for shall be allocated for
federal income tax purposes to the Members in the same manner as its correlative
item of "book" income, gain, loss or deduction is allocated pursuant to Sections
4.1, 4.2 and 4.3.
 
11

--------------------------------------------------------------------------------


Section 4.6 Calculation of Depreciation, Etc. Depreciation shall be calculated
under the maximum rate and the shortest life permissible under the federal
income tax law; provided that if federal income tax law changes in a way which
increases the tax benefits available to the Members attributable to the
Company's assets (whether by the introduction of an investment tax credit,
energy tax credit or otherwise), the Tax Matters Member shall modify the
allocations contained in this LLC Agreement or, as necessary, other provisions
contained in this LLC Agreement, so as to cause, to the extent commercially
reasonable, the Members to obtain the same benefits they had prior to such
change; provided, further, that no such modification shall reduce the Cash
otherwise Distributable to any Member or cause any Member any adverse federal
income tax consequence as compared to the federal income tax law prior to such
change.
 
 
ARTICLE V
 
DISTRIBUTIONS; WITHDRAWALS
 
Section 5.1 Distributions.
 
(a) Priority of Payment. Except as otherwise provided in Sections 5.2 and 12.2,
Distributions to the Members shall be subject to approval of the Required
Directors. The Managing Member shall, on the date fixed for a Distribution (the
"Distribution Date"), apply such Distribution to the Members in proportion to
their Percentage Interests. For purposes of this Section 5.1(a), any transferee
or successor to a Member shall be deemed to have made Capital Contributions and
received Distributions in respect of its Interest in the amounts and times made
by and received by the predecessors in interest to such Member in respect of
that Interest. Calculations of amounts to be distributed on each Distribution
Date in accordance with the priority set forth above shall be the responsibility
of the Managing Member.
 
(b) No Other Distributions. Except as provided in this Section 5.1 and in
Sections 5.2 and 12.2, no other Distributions shall be permitted.
 
Section 5.2 Tax Distributions. Subject to Section 5.5, for each Fiscal Year, the
Company shall, during such Fiscal Year or within the first 90 days following
such Fiscal Year or when such taxes become payable, distribute to each Member a
distribution in an amount equal to such Member's Presumed Tax Liability for such
Fiscal Year (a "Tax Distribution"). Any amount distributed to a Member pursuant
to Section 5.1 with respect to a Fiscal Year shall reduce the amount
distributable to such Member as a Tax Distribution for such Fiscal Year. Any
amount distributed pursuant to this Section 5.2 shall be deemed to be an advance
distribution of amounts otherwise distributable to the Members pursuant to
Section 5.1 and shall reduce the amounts that would subsequently otherwise be
distributed to the Members pursuant to Section 5.1.
 
Section 5.3 Amounts Withheld. All amounts withheld or required to be withheld
pursuant to the Code or any provision of any state, local or foreign Tax law,
with respect to any payment, distribution or allocation to the Company or the
Members and treated by the Code (whether or not withheld pursuant to the Code)
or any such Tax law as amounts payable by or in respect of the Members or any
Person owning an interest, directly or indirectly,
 
12

--------------------------------------------------------------------------------


in such Member, shall be treated as a Distribution to the Members with respect
to which such amount was withheld pursuant to this Article V for all purposes
under this LLC Agreement (including an appropriate debit to such Member's
Capital Account).
 
Section 5.4 Making of Payments. Unless otherwise expressly provided herein, all
distributions or payments to the Members pursuant to any provision of this LLC
Agreement shall be made no later than 3:00 p.m., New York City time, on the day
of distribution or payment, and, at the time of any such distribution or
payment, the Managing Member shall provide to the Members a notice identifying
the nature of the distribution or payment, the Section or Sections of this LLC
Agreement pursuant to which it is being made and the amount being distributed or
paid pursuant to each such Section.
 
Section 5.5 Limitation on Distributions.  Notwithstanding any other provision of
this LLC Agreement, the Company shall not be required to make a distribution to
a Member if such distribution would violate the LLC Act or any other Applicable
Law.
 
ARTICLE VI
 
MANAGEMENT
 
Section 6.1 Management of the Company.
 
(a) Except for actions requiring the approval of the Company's Board of
Directors pursuant to Section 6.4 hereof and as otherwise provided herein
(including Section 7.4), the overall management, control and administration of
the business and affairs of the Company shall be vested with the Managing
Member, which shall be a "manager" within the meaning of the LLC Act. The
Managing Member shall have the authority to exercise all powers necessary and
convenient for the purposes of the Company enumerated in Section 1.3, on behalf
and in the name of the Company, subject to compliance with the restrictions and
other provisions of this LLC Agreement. At any time following the Conversion of
the Class A Note, the Majority Class A Members shall have the right to remove
the Initial Class B Member as Managing Member upon the occurrence of any Board
Reduction. Upon the delivery, at any time following the Conversion of the Class
A Note, of written notice of such removal by the Majority Class A Members to the
Initial Class B Member after the occurrence of any Board Reduction, the Member
designated by the Majority Class A Members shall, upon its written acceptance of
such position and without further act, become the Managing Member of the Company
for all purposes of this LLC Agreement and the Initial Class B Member shall no
longer be the Managing Member. The Initial Class B Member agrees to perform all
actions reasonably requested by the new Managing Member to effectuate such
transfer of management. If, following the Conversion of the Class A Note, the
Majority Class A Members remove the Managing Member and appoint a new Managing
Member, to the fullest extent permitted by law, the new Managing Member shall
not be responsible for any of the past actions of the removed Managing Member
and shall have no liability for the failure to take or perform any obligation of
the Managing Member hereunder to the extent such obligation is not capable of
being performed as a result of actions or omissions of the removed Managing
Member.
 
13

--------------------------------------------------------------------------------


(b) The Managing Member shall have the authority on behalf and in the name of
the Company to perform all acts necessary and desirable for the objects and
purposes of the Company, subject only to the restrictions expressly set forth in
this LLC Agreement (including Sections 6.3, 6.4, 6.5 and 7.4) and subject to the
rights of the Liquidator to liquidate the Company and take all actions
incidental thereto during the period of liquidation. Subject to such
restrictions, the authority of the Managing Member shall include the authority
to:
 
(i) engage in transactions and dealings on behalf of the Company, including
transactions and dealings with any Member or any Affiliate of any Member;
 
(ii) call meetings of the Members or any class thereof;
 
(iii) vote any equity interests, Financial Investments or other Permitted Assets
held by the Company;
 
(iv) purchase or otherwise acquire the Permitted Assets and cause the
Subsidiaries to purchase or otherwise acquire the Permitted Assets;
 
(v) determine and make Distributions, in Cash or otherwise, on the Interests in
accordance with the provisions of this LLC Agreement and the LLC Act;
 
(vi) appoint (and dismiss from appointment) officers, attorneys and agents on
behalf of the Company, and engage (and dismiss from engagement) any and all
Persons providing legal or financial services to the Company, or such other
Persons as the Managing Member deems necessary or desirable for the management
and operation of the Company (it being understood that the appointment (and
dismissal from appointment) of the Company Accountant shall be subject to the
prior approval of the Required Directors as provided in Section 6.4(e)(xiii));
 
(vii) incur and pay all expenses and obligations incidental to the operation and
management of the Company;
 
(viii) open accounts;
 
(ix) subject to Article XII, effect a dissolution of the Company after the
occurrence of a Liquidating Event;
 
(x) bring and defend (or settle) on behalf of the Company actions and
proceedings at law or equity before any court or governmental, administrative or
other regulatory agency, body or commission or any arbitrator or otherwise;
 
(xi) prepare or cause to be prepared reports, statements and other relevant
information for distribution to the Members as may be required by this LLC
Agreement or the LLC Act and any additional information determined to be
appropriate by the Managing Member from time to time;
14

--------------------------------------------------------------------------------


(xii) execute, deliver and perform the Company's obligations under and exercise
the Company's rights under, any of the Transaction Documents, including any
certificates and other documents and instruments related thereto;
 
(xiii) prepare and file all necessary returns and statements and cause the
Company to pay all taxes, assessments and other impositions applicable to
Company Property pursuant to Section 8.3;
 
(xiv) borrow under the Credit Agreement to (1) finance the Company's obligations
under Merchant Advance Contracts and (2) pay service fees owing by the Company
under the LEAF Services Agreement;
 
(xv)  enter into agreements for the provision of other financing to the Company
(subject to the rights of first refusal of the Class A Noteholder and its
designated Affiliates as set forth in the Class A Note and of Initial Class A
Member and its designated Affiliates as set forth in Section 6.10); and
 
(xvi) execute all other documents or instruments, perform all duties, exercise
all powers, and do all things for and on behalf of the Company necessary or
desirable for or incidental to the foregoing.
 
If the Managing Member is the designee of the Majority Class A Members as
provided in Section 6.1(a), the Managing Member will be permitted to outsource
one or more of its responsibilities hereunder but shall select such outsource
party with reasonable care and the Company shall pay the reasonable fees and
expenses of any such outsource party.

(c) Except as otherwise provided herein (including Section 7.4 and 7.5), no
Member (other than the Managing Member), as such, shall have any right to, and
shall not, take part in the management or affairs of the Company, nor shall any
Member (other than the Managing Member), as such, have the power to act for or
bind the Company.
 
Section 6.2 Right to Rely on the Managing Member.
 
(a) Any Person dealing with Company may rely (without duty of further inquiry)
upon a certificate signed by the Managing Member as to:
 
(i) the identity of the Managing Member, the Class A Members or the Class B
Members;
 
(ii) the existence or nonexistence of any fact or facts that constitute a
condition precedent to acts by the Managing Member or that are in any other
manner germane to the affairs of the Company;
 
(iii) the Persons who are authorized to execute and deliver any instrument or
document of the Company; and
 
(iv) any act or failure to act by the Company or any other matter whatsoever
involving the Company or any Member.
 
15

--------------------------------------------------------------------------------


(b) To the extent that the Company is permitted or required to dispose of any
Company Property in accordance herewith, the signature of the Managing Member
shall be sufficient to convey title to any such Company Property, and all of the
Members agree that a copy of this LLC Agreement may be shown to the appropriate
parties in order to confirm the same, and further agree that the signature of
the Managing Member shall be sufficient to execute any documents necessary to
effectuate this or any other provision of this LLC Agreement.
 
Section 6.3  Restrictions on Authority of the Managing Member. The Managing
Member shall not have the authority to:
 
(a) do any act in contravention of this LLC Agreement or any other Transaction
Document;
 
(b) do any act which would make it impossible to carry on the ordinary business
of the Company, except in connection with the dissolution, winding up and
termination of the Company as permitted by Article XII;
 
(c) possess Company Property, or assign the Company's rights in specific Company
Property, for other than a Company purpose;
 
(d) admit a Person as a Member except as provided in this LLC Agreement;

(e) take any action expressly reserved for the Class A Noteholder or the
Majority Class A Members, as the case may be, under Section 7.4 hereof; or
 
(f) take any action that it has been advised by Deutsche Bank AG would cause
Deutsche Bank AG to be in violation of the Bank Holding Company Act of 1956, as
amended.
 
Section 6.4 Board of Directors; Approvals. (a) The Company shall have a board of
directors (the "Board of Directors") initially composed of three directors
appointed by the Initial Class B Member. Prior to the Conversion of the Class A
Note, the Class A Noteholder shall have the right from time to time to select,
appoint and remove (with or without cause) two observers (each a "Board
Observer") who shall be entitled to attend and observe (but not vote at)
meetings of the Board of Directors as the representatives of the Class A
Noteholder. On and after the Conversion of the Class A Note, the Board of
Directors shall be composed of four directors, two of which shall be appointed
by the Initial Class A Member and shall act as representatives of the Class A
Members on the Board of Directors, and the other two of which shall be appointed
by the Majority Class B Members and shall act as representatives of the Class B
Members on the Board of Directors. Upon the occurrence of a Board Reduction
Event (at any time following the Conversion of the Class A Note), the Majority
Class A Members may, by delivering written notice of such election to the Class
B Members, elect to reduce the number of directors acting as representatives of
the Class B Members from two to one. Such reductions shall be effective upon
receipt of such notice. In addition to the foregoing, the Board of Directors
shall at all times have at least one director that is an Independent Director;
provided that the Independent Director shall only be permitted to vote on the
matters specified in Section 6.4(e)(xviii). All directors shall be natural
persons. Each director is a "manager" within the meaning of the LLC Act. The
initial directors, the Initial Board Observers and the initial Independent
Director are listed on Schedule 6.4(a) hereto.
 
16

--------------------------------------------------------------------------------


(b) The Majority Class A Members shall have the exclusive right from time to
time to select, appoint and remove (with or without cause) the director(s)
acting as the representative(s) of the Class A Members on the Board of
Directors. The Majority Class B Members shall, except with respect to removals
following a Board Reduction Event, have the exclusive right from time to time to
select, appoint and remove (with or without cause) the director(s) acting as the
representative(s) of the Class B Members on the Board of Directors. Any vacancy
occurring on the Board of Directors due to the death, disability, removal or
resignation of a director shall be filled by the Member(s) who appointed the
director and as whose representative the deceased, disabled, removed or
departing director served, and in the case of the Independent Director, shall be
filled by the Majority Class B Members with the consent (not to be unreasonably
withheld) of the Class A Noteholder or the Majority Class A Members, as the case
may be; provided that, following a Board Reduction (after the Conversion of the
Class A Note), any such vacancy of the Independent Director shall be filled by
the Majority Class A Members. In the event a Member fails or refuses to appoint
representatives to the Board of Directors for any reason (and has actual notice
of the death, resignation or other refusal to serve of any person previously
acting as a member of the Board of Directors and representing such Member) so
that for a period of fifteen days or more after such notice there is no
representative of such Member acting as a member of the Board of Directors, then
such Member shall be deemed to have consented to any actions taken by the Board
of Directors (other than any action requiring the vote of the Required
Directors) after the expiration of such fifteen day period and prior to the
appointment by such Member of a director or directors to act as the
representative of such Member on the Board of Directors as provided herein, and
the quorum and voting requirements in Section 6.4(c) below shall be modified
accordingly. The Board of Directors shall have the power to establish its own
procedures for meeting and voting and to appoint one or more committees, in each
case subject to the requirements of this Section 6.4.
 
(c) Subject to Section 6.4(e), a quorum for the conduct of business by the Board
of Directors on behalf of the Company shall be (i) prior to the Conversion of
the Class A Note, (x) two directors and (y) at least one Board Observer or (ii)
on and after the Conversion of the Class A Note, (x) one director appointed by
the Majority Class A Members and (y) one director appointed by the Majority
Class B Members, in each case then acting and (in the case of each director)
entitled to vote, provided that, following a Board Reduction (at any time
following the Conversion of the Class A Note), quorum shall be no less than half
of the total number of directors then appointed by the Members and acting and
entitled to vote (it being understood that the term "majority" for this purpose
shall mean more than 50% of the entire number of directors then acting and
entitled to vote), and provided further that, (1) prior to the Conversion of the
Class A Note and (2) for any matters specified in Section 6.4(e)(xviii) (whether
prior to or after the Conversion of the Class A Note), the Independent Director
shall also be required in order for quorum to be constituted. For quorum
purposes, a director (or, prior to the Conversion of the Class A Note, a Board
Observer) may be present in person or by conference telephone, teleconference or
any other means wherein each director (and, prior to the Conversion of the Class
A Note, each Board Observer) can hear each other director (and, prior to the
Conversion of the Class A Note, each Board Observer). No action may be conducted
at a meeting unless prior written or telephonic notice (including agenda) has
been given to each director (and, prior to the Conversion of the Class A Note,
each Board Observer), in the case of a telephonic meeting, personally at least
48 hours prior to the time fixed for such meeting, and in all other cases, at
least 10 days prior to the time fixed for such meeting, unless such notice has
been waived in
 
17

--------------------------------------------------------------------------------


writing by each director (and, prior to the Conversion of the Class A Note, each
Board Observer) who did not receive notice as required hereby. Any meeting not
conducted by conference telephone call shall be held in a location in
Philadelphia designated in the notice of such meeting or at such other location
as the directors (and, prior to the Conversion of the Class A Note, the Board
Observers) shall agree. All directors (and, prior to the Conversion of the Class
A Note, each Board Observer) shall use reasonable efforts to attend Board of
Directors meetings. If a director (or, prior to the Conversion of the Class A
Note, a Board Observer) is unable to attend a requested Board of Directors
meeting, such director (or, prior to the Conversion of the Class A Note, such
Board Observer) may provide the other directors (and, as applicable, prior to
the Conversion of the Class A Note, the other Board Observer(s)) with two
alternative dates and times for a meeting to be held within two days of the date
originally requested for such meeting and the directors (and, prior to the
Conversion of the Class A Note, the Board Observers) shall use good faith
efforts to agree upon a mutually acceptable meeting time.
 
(d) Subject to the other applicable provisions of this Section 6.4, the Board of
Directors may take action only by the vote of (i) prior to the Conversion of the
Class A Note, at least two directors or (ii) on and after the Conversion of the
Class A Note, at least one director appointed by the Majority Class A Members
and at least one director appointed by the Majority Class B Members, provided
that following a Board Reduction (at any time following the Conversion of the
Class A Note), the Board of Directors may (subject to the other applicable
provisions of this Section 6.4) take action only by the vote of a majority of
the entire number of directors then appointed and acting at a meeting at which a
quorum is present (it being understood that the term "majority" for this purpose
shall mean more than 50% of the entire number of directors then acting and
entitled to vote), and provided further that, for any matters specified in
Section 6.4(e)(xviii), the vote of the Independent Director shall also be
required. As provided in Section 18-404(d) of the LLC Act but subject to Section
6.4(e), action may be taken without a meeting if a consent in writing setting
forth the action so taken is executed by at least such number of directors as
would be sufficient to approve the action at a meeting.
 
(e) The prior written approval of the Required Directors (and, in the case of
Sections 6.4(e)(ii), 6.4(e)(viii) (to the extent set forth therein) and
6.4(xvii), the Class A Noteholder) shall be required for the taking of any of
the following actions, and notwithstanding any power or authority granted to the
Managing Member under the LLC Act, the Certificate of Formation or this LLC
Agreement (including Sections 6.1 and 6.5), the Managing Member and the Company
shall not have the authority to, and the Managing Member agrees that it shall
not take any of the following actions, without first obtaining such approval (in
addition to any other approvals that may be required under this LLC Agreement):
 
(i) permit the Company or any Subsidiary to take any act in contravention of
this LLC Agreement or any other Transaction Document;
 
(ii)  (x) permit the Company to issue any limited liability company interests
(including, without limitation, any preferred or non-voting limited liability
company interests) in the Company, or permit the Company to issue any rights to
acquire any such limited liability company interests (it being understood that
the issuance of the Class A Units issuable upon Conversion of the Class A Note
shall not require the consent of the
 
18

--------------------------------------------------------------------------------


Required Directors or the Class A Noteholder), or (y) permit the Company to
reclassify or combine any limited liability company interests in the Company;
 
(iii) permit the Company or any Subsidiary to acquire any assets other than
Permitted Assets;
 
(iv)  permit the Company or any Subsidiary to incur or suffer to exist any Lien
on any of its assets other than pursuant to the Security Agreement and other
than Permitted Liens (as defined in the Credit Agreement);
 
(v) permit the Company or any Subsidiary to merge with any Person or Dispose of
all or substantially all of its assets;
 
(vi)  permit the Company or any Subsidiary to Dispose of any Permitted Asset
other than (x) in the case of the Company, any pledge or other disposition under
the Security Agreement or any Disposition in the ordinary course of the
Company's business and (y) in the case of the Servicer Subsidiary, any
Disposition in the ordinary course of such Subsidiary's business;

(vii)  permit the Company or any Subsidiary to incur any Indebtedness, other
than (x) Indebtedness of the Company incurred pursuant to the Credit Agreement
and (y) Indebtedness of the Company under the Class A Note;
 
(viii)  permit (A) any Distribution in respect of Interests or (B) any
redemption of Interests, other than, in each of clause (A) or (B), as permitted
or contemplated by Article V or Article XII of this LLC Agreement or by the
Transaction Documents (provided that the prior written approval of the Class A
Noteholder shall be required for any redemption of Interests);
 
(ix)  permit the Company to approve any Budget (including the amount of any
working capital and expense reserves), to be established each year; provided, if
a new annual Budget is not approved, in order to allow the Company to continue
to operate, the applicable Budget of the last approved year will be deemed to be
approved until a new approved Budget can be put in place;
 
(x)  permit the Company or any Subsidiary to (i) amend, modify or waive any
provision of the LEAF Services Agreement, any Credit Card Processor Services
Agreement or any Relevant Provision of a Merchant Advance Contract, or (ii)
enter into any Merchant Advance Contract whose equivalent provisions differ from
the Relevant Provisions set forth in the form of Merchant Advance Contract
attached as Exhibit D;
 
(xi)  permit any action by the Company or any Subsidiary in connection with the
Company's exercise of its rights under the LEAF Services Agreement, excluding
any action regarding a claim of fraud, theft or other misconduct or breach;
 
(xii)  permit the Company or any Subsidiary to (i) terminate the LEAF Services
Agreement, or (ii) enter into after the date hereof, terminate, or change (or
consent or fail
19

--------------------------------------------------------------------------------


        to object to any change in) the settlement of funds procedures under,
any Credit Card Processor Services Agreement;
 
(xiii) permit the Company or any Subsidiary to select and hire any material
external service providers, including accountants and auditors (but excluding
counsel) for the Company, other than service providers retained as of the
Closing Date and identified to the Class A Noteholder;
 
(xiv)  permit the Company or any Subsidiary to enter into any business
combination, partnership or joint venture with any Person, or to terminate any
such arrangement entered into;
 
(xv)  (i) permit the Company to engage in any business activities other than
those conducted and proposed to be conducted on the date hereof, (ii) permit the
Servicer Subsidiary to engage in any business activities other than the
provision to the Company of services of the type contemplated in the LEAF
Services Agreement, (iii) permit the Company or any Subsidiary to enter into
Merchant Advance Contracts with counterparties in California (other than
Merchant Advance Contracts entered into by the Company with such counterparties
while the Company maintains a valid and effective California finance lender
license) or (iv) permit the Company or any Subsidiary to do business in any
State of the United States of America other than New York, California, New
Jersey, Pennsylvania, Florida, Texas and Nevada, or in any country other than
the United States of America or any political subdivision of such other country;
 
(xvi)  permit the Company or any Subsidiary to enter into any agreement or
otherwise transact with the Class B Member or any of its Affiliates (other than
the Company and its Subsidiaries, and other than as expressly contemplated by
the Transaction Documents);
 
(xvii)  permit the Company or any Subsidiary to voluntarily liquidate or
dissolve itself or appoint a Liquidator;
 
(xviii) permit the Company or any Subsidiary to take any action under the
definition of "Voluntary Bankruptcy"; provided that any action described in this
clause (xviii) (whether prior to or after a Board Reduction) shall require the
affirmative vote of each director (including the Independent Director);
 
(xix) permit the Company or any Subsidiary to change its Fiscal Year;
 
(xx) cause the Company or any Subsidiary to be treated as a corporation or other
association taxable as a corporation or as a publicly traded partnership for
federal income tax purposes or to take a position inconsistent with the Company
or any Subsidiary not being treated as a corporation or other association
taxable as a corporation except as required by Applicable Law;
 
(xxi)  permit the Company or any Subsidiary to confess a judgment against the
Company or any Subsidiary or settling actions in proceedings in law or in equity
in relation to the Company or any Subsidiary before any court or other
Governmental Authority;
 
20

--------------------------------------------------------------------------------


(xxii)  permit the Company or any Subsidiary (other than the Servicer
Subsidiary) to have any employees;
 
(xxiii) permit the Company to reduce the "Commitments" under the Credit
Agreement;
 
(xxiv) permit the Company or any Subsidiary to incur any voluntary expense, or
to enter into any agreement other than the Transaction Documents (and any
agreement required to be entered into pursuant to any Transaction Document),
that in any such case is not covered in the Budget, if the aggregate of all such
expenses, or of all obligations of the Company and its Subsidiaries pursuant to
the relevant agreement(s), as the case may be, (i) individually is in excess of
$35,000 or (ii) in the aggregate during any annual fiscal period of the Company
is in excess of $200,000, unless, in the case of any such voluntary expense, the
incurrence thereof is necessary to comply with Applicable Law, and it being
understood that the Managing Member shall provide the directors and (if
applicable) the Board Observers with at least three Business Days prior written
notice of the incurrence by the Company or any Subsidiary of any such expense,
or any such entry into by the Company or any Subsidiary of any such agreement,
in any such case not so covered (or not reasonably anticipated to be so covered)
in the Budget;
 
(xxv) permit the Company or any Subsidiary to approve any new channel partner
for marketing the merchant advance business of the Company and its Subsidiaries
(it being understood that a Person which is a counterparty to a Merchant Advance
Contract with the Company shall not, as the sole consequence thereof, be deemed
to be channel partner of the Company for purposes of this Section 6.4(e)(xxv));
 
(xxvi) permit the Company to exercise its right under the LEAF Services
Agreement to acquire the Servicer Subsidiary, or permit the Company or any
Subsidiary to acquire more than five percent of any class of voting securities
of, or 25 percent of the equity of, any other Person; or
 
(xxvii) permit the Company or any Subsidiary to hire any regulatory counsel,
provided that DBAH Capital LLC and its Affiliates shall have the right to
require that any advice provided by any regulatory counsel to the Company or any
Subsidiary be in form and substance satisfactory to DBAH Capital LLC and its
Affiliates and in a form expressly permitting DBAH Capital LLC and its
Affiliates to rely thereon.
 
Section 6.5 Conduct of Business by the Company; Other Management Matters. 
 
(a) Covenants of the Company. Anything in this LLC Agreement to the contrary
notwithstanding, the Managing Member shall conduct the affairs of the Company
and its Subsidiaries such that:
 
(i) The Company and its Subsidiaries shall maintain books and records and bank
accounts separate from those of any other Person.
 
(ii) All transactions between any Member (or any of their respective Affiliates,
other than the Company and its Subsidiaries), on the one hand, and any of the
 
21

--------------------------------------------------------------------------------


    Company or any Subsidiary, on the other hand, shall be duly authorized and
documented and recorded accurately in the appropriate books and records of such
entities,
    except where normal industry practice does not normally require
authorization or documentation.
 
(iii) The Company and its Subsidiaries shall: (x) maintain separate financial
statements, showing their assets and liabilities separate and apart from those
of any other Person and not have their assets listed on any financial statement
of any other Person, except that the Company's and its Subsidiaries' assets may
be included in a consolidated financial statement of an Affiliate if required by
GAAP so long as appropriate notation is made on such consolidated financial
statements to indicate the separateness of the Company and its Subsidiaries from
such Affiliate and to indicate that the Company's and its Subsidiaries' assets
and credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (y) otherwise maintain their own records and
books of account.
 
(iv) The Company and its Subsidiaries shall not commingle or pool any of the
funds and other assets of the Company and its Subsidiaries with those of any
Affiliate of the Company, any Member or any Affiliate of any Member or any other
Person, and shall hold all of their assets in their own name.
 
(v) The Company has done, or caused to be done, and shall do, or cause to be
done, all things necessary to observe limited liability company formalities and
other organizational formalities and preserve its and its Subsidiaries'
existence, and the Company shall abide by all statutory Delaware limited
liability company formalities.
 
(vi) Neither the Company nor any of its Subsidiaries has, nor shall they,
guarantee, become obligated for, or hold itself or its credit out to be
responsible for, or available to satisfy, the debts or obligations of any other
Person or control the decisions or actions respecting the daily business or
affairs of any other Person (except as provided for in or permitted under the
Transaction Documents).
 
(vii) Neither the Company nor any of its Subsidiaries shall acquire equity
interests of any Affiliate of the Company or of any of the Members or any of
their Affiliates (other than Permitted Assets and except as otherwise provided
for in or permitted under this LLC Agreement or the other Transaction
Documents). Neither the Company nor any of its Subsidiaries shall buy or hold
any evidence of indebtedness for borrowed money issued by, or make any loan or
advance to, any other Person (other than such evidence of indebtedness for
borrowed money, loan or advance constituting Permitted Assets and except as
otherwise provided for in or permitted under this LLC Agreement or the other
Transaction Documents).
 
(viii) Neither the Company nor any of its Subsidiaries has made any loans or
advances to, or pledged its assets (other than as otherwise provided for in or
permitted under the Transaction Documents) for the benefit of, and shall not
make any loans or advances (other than the Permitted Assets or as otherwise
provided for in or permitted under the Transaction Documents) to, or pledge its
assets (other than as otherwise
 
22

--------------------------------------------------------------------------------


provided for in or permitted under the Transaction Documents) for the benefit
of, any Person, including, without limitation, any Affiliate of the Company, any
Member, or any Affiliate of any Member.
 
(xi) The Company and its Subsidiaries shall maintain their assets in a manner
such that it is not difficult to segregate, identify or ascertain such assets.
 
(x) Neither the Company nor any of its Subsidiaries shall assume, guarantee or
pay the debts or obligations of any other Person or otherwise pledge its assets
for the benefit of any other Person except as otherwise contemplated by the
Transaction Documents.
 
(xi) Neither the Company nor any of its Subsidiaries shall enter into
transactions with any of their Affiliates (other than the Company and its
Subsidiaries) unless such transactions are on terms and conditions at least as
favorable to the Company and its Subsidiaries as the terms and conditions that
would be expected to have been obtained, under similar circumstances, from
Persons who are not Affiliates of the Company; it being understood that the
entering into of any Transaction Document and the performance thereof in
accordance with its terms satisfies such standard.
 
(xii) The Company shall conduct its merchant advance business in accordance with
the Underwriting Manual.
 
(b) Board Reduction Events and Liquidating Events. Promptly upon becoming aware
of any Board Reduction Event or Liquidating Event, the Managing Member shall
notify the Members of the occurrence of any such Board Reduction Event or
Liquidating Event or any event that with notice or lapse of time or both would
constitute such an event and the action that Company has taken or proposes to
take with respect thereto.
 
(c) Maintenance of the Company's Existence, etc. At the Company's expense, the
Managing Member shall take all actions that may be necessary or appropriate
(i) for the continuation of the Company's and each of its Subsidiaries' valid
existence as (in the case of the Company) a limited liability company or (in the
case of any Subsidiary) a corporation or a limited liability company, in any
such case, under the laws of its jurisdiction of formation or organization, and
its qualification to do business under the laws of each other jurisdiction in
which such existence or qualification is necessary to protect the limited
liability of the Members or to enable the Company and its Subsidiaries to
conduct the business in which they are engaged or to perform their respective
obligations under any agreement to which they are a party, (ii) for the
accomplishment of the Company's and each of its Subsidiaries' purposes,
including the acquisition, management, maintenance, preservation, and operation
of Permitted Assets in accordance with the provisions of this LLC Agreement, the
organizational documents of the Subsidiaries and applicable laws and regulations
and (iii) to enforce the rights of the Company and each of its Subsidiaries
under each of the Transaction Documents. Without limitation of the foregoing,
the Managing Member shall cause the Company and its Subsidiaries to maintain all
licenses, permits, registrations, authorizations, use agreements, consents,
orders or approvals of governmental or quasi-governmental agencies and
authorities (whether Federal, state, local,
23

--------------------------------------------------------------------------------


municipal or foreign) necessary to own its properties and to conduct its
activities in accordance with all applicable laws, rules, regulations and
orders.
 
(d) Fiduciary Duty. Without limiting its rights under Section 3.4(d), the
Managing Member shall be under a fiduciary duty to conduct the affairs of the
Company in the best interests of the Company, including the safekeeping and use
of all Company Property and the use thereof for the exclusive benefit of the
Company and will not conduct the affairs of the Company so as to benefit any
other business now owned or hereafter acquired by the Managing Member or any
other Member if such conduct also produces a detriment to the Company.
 
(e) Notice Regarding Qualification to Do Business. The Managing Member shall
provide notice to the Class A Noteholder and the Members of any state or
jurisdiction in which Company is qualified to do business (other than its
jurisdiction of organization and any jurisdiction in which Company is qualified
to do business on the Closing Date).
 
Section 6.6 Compensation and Expenses. No Member or Affiliate of any Member, nor
any director (other than the Independent Director) or Board Observer, shall
receive any salary, fee, or draw for services rendered to or on behalf of the
Company or otherwise in its capacity as a Member or director, as the case may
be, nor shall any Member or Affiliate of any Member or any director (other than
the Independent Director) or Board Observer be reimbursed for any expenses
(other than out-of-pocket travel and other expenses) incurred by such Member,
Affiliate, director or Board Observer, as the case may be, on behalf of the
Company or otherwise in its capacity as a Member, director or Board Observer, as
the case may be; provided that if the Managing Member is the designee of the
Majority Class A Members as provided in Section 6.1(a), the designee shall be
reimbursed for its out-of-pocket costs and expenses incurred in connection with
acting as Managing Member. For the avoidance of doubt, this Section 6.6 shall
not apply to the receipt by the Servicer (as defined in the LEAF Services
Agreement) of the service fees contemplated therein.
 
Section 6.7 Execution of other Transaction Documents. Simultaneously with the
execution of this LLC Agreement, the Managing Member, on behalf of the Company,
shall cause the Company to enter into the Transaction Documents to which Company
is a party.
 
Section 6.8 Compliance with the LLC Agreement. The Managing Member shall
exercise its rights hereunder as Managing Member to cause the Company to comply
with all of the obligations of the Company set forth in this LLC Agreement.
 
Section 6.9 Annual Budget. No later than the Closing Date and thereafter, no
later than 60 days after the end of each calendar year during the term hereof,
the Managing Member shall submit to the Board of Directors a preliminary budget
for the Company for the next succeeding calendar year. Such budget shall become
final when approved by the Required Directors. This Section 6.9 shall not apply
to the Managing Member if the Managing Member is the designee of the Majority
Class A Members as provided in Section 6.1(a); provided, that if the Managing
Member is the designee of the Majority Class A Members and does not provide a
budget in accordance with this Section 6.9, it shall provide the Members with
information reasonably requested by a Member as to proposed amounts to be
expended by the Company and
 
24

--------------------------------------------------------------------------------


as to such other matters concerning the business and affairs of the Company as
any Member shall reasonably request.
 
Section 6.10 Initial Class A Member's Right of First Refusal. The Initial Class
A Member (and/or any of its Affiliates designated thereby) shall have a right of
first refusal to provide (i) any debt or equity financing required by the
Company, as approved by the Board, at then-market terms and (ii) any advisory,
structuring, underwriting or other services required in connection with the
Company's capital raising activities as approved by the Board (including any
third party debt financing, equity investment or initial public offering) in
exchange for market-rate compensation. For the avoidance of doubt, the rights
described in this Section 6.10 shall not apply to additional capital
contributions proposed to be made to the Company pursuant to Section 3.3(b) or
to the issuance of Class A Units issuable upon Conversion of the Class A Note
(or the Capital Contributions of the Initial Class A Member deemed made as
provided in Section 3.3(a) upon such Conversion).
 
ARTICLE VII
 
ROLE OF NON-MANAGING MEMBERS
 
Section 7.1 Rights or Powers. Except as otherwise provided herein (including
Section 7.4), no Member (other than the Managing Member) shall have any right or
power to take part in the management or control of the Company or its business
and affairs or to act for or bind the Company in any way. Notwithstanding the
foregoing, the Members shall have all the rights and powers specifically set
forth in this LLC Agreement. Any Member, any Affiliate thereof or an employee,
stockholder, agent, member, manager, director or officer of a Member or any
Affiliate thereof, may also be an employee or agent of the Company or the
Manager. The existence of these relationships and acting in such capacities will
not result in such Member being deemed to be participating in the control of the
business of the Company or otherwise by itself affect the limited liability of
such Member.
 
Section 7.2 Voting Rights. Each Member shall have the right to vote only on
those matters expressly reserved for its vote (i) as provided in this LLC
Agreement or (ii) as required by mandatory provisions of the LLC Act.
 
Section 7.3 Procedure for Consent. In any circumstances requiring the approval
or consent of any Member specified in this LLC Agreement, such approval or
consent may, except as expressly provided to the contrary in this LLC Agreement,
be given or withheld in the sole and absolute discretion of such Member. If the
Managing Member receives the necessary approval or consent of the Members to
such action, the Managing Member shall be authorized and empowered to implement
such action without further authorization by the Members.
 
Section 7.4 Special Rights of the Class A Noteholder and Class A Member.
Notwithstanding any other provision hereof, the Class A Noteholder or the
Majority Class A Member(s), as the case may be, shall have the exclusive right
and power to (a) control the
 
25

--------------------------------------------------------------------------------


liquidation of the Company by appointing the Liquidator as and to the extent set
forth in Article XII and (b) deliver a Liquidation Notice in accordance with
Section 12.10.
 
ARTICLE VIII
 
ACCOUNTING; BOOKS AND RECORDS
 
Section 8.1 Accounting; Books and Records. 
 
(a) Maintenance of Books and Records. The Company shall maintain at its
principal place of business or, upon notice to the Class A Noteholder and the
Members, at such other place as the Managing Member shall determine, separate
books of account for Company, which shall include a record of all costs and
expenses incurred, all charges made, all credits made and received, and all
income derived in connection with the conduct of the Company and the operation
of its business in accordance with this LLC Agreement.
 
(b) Accounting Methods.
 
(i) The Company shall maintain appropriate books and records in a manner as
necessary to comply with GAAP and with the Code and the Regulations, including
maintaining a Capital Account and Adjusted Capital Account for each Member.
 
(ii) All amounts payable under any agreement, other than this LLC Agreement,
between the Company on the one hand and the Members or their Affiliates
(excluding Company) on the other hand, other than Distributions, shall be
treated as occurring between Company and a Person who is not a Member within the
meaning of Section 707(a)(1) of the Code and such amounts payable by the Company
to any Member or such Member's Affiliates shall be considered an expense or
capital cost, as the case may be, of the Company for income tax and financial
reporting purposes, and shall not be considered a Distribution to such Member,
including in maintaining such Member's Capital Account, and any such amounts
payable by any Member or its Affiliates to the Company shall not, except as
specifically contemplated by Article III, be considered a contribution to the
Company, including in maintaining such Member's Capital Account.
 

26

--------------------------------------------------------------------------------



(c) Access to Books, Records, etc. Each Member or any agents or representatives
of any Member (subject to reasonable safety requirements), upon reasonable
notice and with reasonable frequency during normal business hours, may visit and
inspect any of the properties of the Company and examine any information of the
Company it may reasonably request and make copies of and abstracts from the
financial and operating records and books of account of the Company, and discuss
the affairs, finances and accounts of the Company with the Managing Member, all
at such reasonable times and as often as such Member or any agents or
representatives of such Member may reasonably request. The rights granted to
each Member pursuant to this Section 8.1(c) are expressly subject to compliance
by such Member with the reasonable confidentiality procedures and guidelines of
the Company, as such procedures and guidelines may be established from time to
time.
 
Section 8.2 Reports. 
 
(a) In General. The Managing Member shall be responsible for the preparation of
(or for causing the preparation of) financial reports of the Company and the
coordination of financial matters of the Company with the Company Accountants.
Each report delivered by the Company to the Members pursuant to this Section 8.2
shall be accompanied by a representation of a Responsible Officer of the
Managing Member that such report presents fairly in all material respects the
information contained therein, subject, in the case of the reports to be
delivered pursuant to Section 8.2(c), to year-end audit adjustments.
 
(b) Annual Financial Reports. Within 90 days after the end of each Fiscal Year
commencing with the Fiscal Year ending September 30, 2007, the Managing Member
shall cause to be prepared and to be delivered to each Member, a consolidated
balance sheet as of the last day of such Fiscal Year and a consolidated income
statement and consolidated statement of cash flows for Company for (x) in the
case of the Fiscal Year ending September 30, 2007, the period from the Formation
Date to September 30, 2007, and (y) in the case of any other Fiscal Year, such
Fiscal Year, and notes associated with each, in each case prepared in accordance
with GAAP and audited by the Company Accountants. The financial statements
described in this Section 8.2(b) shall be accompanied by a representation of a
Responsible Officer of the Managing Member stating that after reasonable
inquiry, it has no actual knowledge of the occurrence of any Board Reduction
Event or Liquidating Event (or any event which with the giving of notice or
passage of time would reasonably be expected to become such an event) that is
then continuing or, if it has any such actual knowledge, specifying each then
continuing event.
 
(c) Quarterly Financial Reports. Within 45 days after the close of each Fiscal
Quarter during any Fiscal Year beginning with the Fiscal Quarter ending March
31, 2007, the Managing Member shall cause to be prepared and to be delivered to
each Member its unaudited financial statements consisting of a consolidated
balance sheet as of the last day of such Fiscal Quarter and a consolidated
income statement and a consolidated statement of cash flows for Company for such
Fiscal Quarter, in each case prepared in accordance with GAAP except that such
quarterly financial statements need not include footnote disclosure and may be
subject to ordinary year-end adjustment. The financial statements described in
this Section 8.2(c) shall be accompanied by a representation of a Responsible
Officer of the Managing Member stating that (x) the financial statements
described in this Section 8.2(c) present fairly, in all material respects, the
financial position of the Company at the end of the most recently completed
Fiscal Quarter and
 
27

--------------------------------------------------------------------------------


the results of its operations and its cash flows for such Fiscal Quarter, in
conformity with GAAP, subject to year end audit adjustments or requirements, and
(y) after reasonable inquiry, it has no actual knowledge of the occurrence of
any Board Reduction Event or Liquidating Event (or any event which with the
giving of notice or passage of time would reasonably be expected to become such
an event) that is then continuing or, if it has any such actual knowledge,
specifying each then continuing event.
 
(d) Purchase Option and Liquidation Date Reports. The Managing Member shall
cause to be prepared and to be delivered to each Member (x) on any Final Payment
Date, a balance sheet as of the applicable Mark-to-Market Measurement Date
setting forth the aggregate Mark-to-Market Value for each of the Permitted
Assets (a "Mark-to-Market Balance Sheet") together with a certificate by the
Managing Member that such statements have been prepared in accordance with this
LLC Agreement, subject to adjustment as a result of the audit to be provided
pursuant to the following clause (y) and (y) on the date on which final
distributions are made to the Members pursuant to Section 12.2 hereof and not
later than 75 days after the Purchase Date, certification by the Company
Accountants that such statements have been prepared in accordance with this LLC
Agreement.
 
(e) Valuation Reports. The Managing Member shall cause to be prepared
contemporaneously with any adjustment to the Gross Asset Values of the Company
assets in accordance with clause (ii) of the definition of Gross Asset Value,
reports required to determine the Mark-to-Market Value of such assets and (x) in
the event any Permitted Asset is acquired by contribution or distributed by the
Company, with respect to such Permitted Asset only and (y) upon the occurrence
of any adjustment to the Gross Asset Value of all Permitted Assets, with respect
to all Permitted Assets, and the Managing Member shall furnish such reports to
each Member together with a certification by the Company Accountants that such
reports have been prepared in accordance with this LLC Agreement.
 
(f) Certain Other Information. The Managing Member shall provide to the Members
a monthly report no later than the 15th day of each calendar month, which report
shall provide in reasonable detail all material financial information with
respect to the preceding month; provided that the Managing Member designated by
the Majority Class A Members pursuant to Section 6.1 shall not be required to
comply with this sentence for a period of six (6) months following such
designation. In addition, the Managing Member shall provide to the Members: (i)
concurrently with the sending thereof, copies of all written information and
reports which the Company (or any Person on its behalf) provides under any of
the Transaction Documents and promptly following receipt thereof, copies of all
written information and notices which the Company (or any Person on its behalf)
receives under any of the Transaction Documents (including, without limitation,
weekly cash flow forecasts received by the Company under the LEAF Services
Agreement); (ii) as promptly as practicable, any material correspondence or
notices to or from any governmental authority, regulatory or self regulatory
agencies, or other entities with jurisdiction over the Company or any
Subsidiary; (iii) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any Affiliate thereof or any Member; (iv) as promptly as practicable
and in any event within five Business Days after having knowledge of the
occurrence of each Default (as defined in the Credit Agreement), a statement of
the Managing Member setting forth details of such Default and the action which
the Managing Member has taken and proposes to take with
 
28

--------------------------------------------------------------------------------


respect thereto; and (v) as promptly as practicable, such other information as a
Member may from time to time reasonably request.
 
Section 8.3 Tax Matters.
 
(a) Actions by the Class B Member. The Managing Member is specifically
authorized to act as the "Tax Matters Member" under the Code and in any similar
capacity under state or local law. The Tax Matters Member is authorized to make
any and all elections for federal, state, and local tax purposes including any
election, if permitted by applicable law: (i) to adjust the basis of Company
Property pursuant to Code Sections 754, 734(b) and 743(b), or comparable
provisions of state or local law, in connection with Dispositions of Interests
and Company Distributions; (ii) with the consent of the Members, to extend the
statute of limitations for assessment of tax deficiencies against the Members
with respect to adjustments to the Company's federal, state, or local tax
returns; and (iii) to the extent provided in Code Sections 6221 through 6231, to
represent the Company and the Members before taxing authorities or courts of
competent jurisdiction in tax matters affecting the Company or the Members in
their capacities as Members, and to file or cause to be filed any tax returns
and execute any tax returns, agreements or other documents relating to or
affecting such tax matters, including agreements or other documents that bind
the Members with respect to such tax matters or otherwise affect the rights of
the Company and the Members, provided that the Tax Matters Member's authority to
make an election under this Section 8.3(a) is subject to the consent of each
Member for which such election could reasonably be expected to have an adverse
impact.
 
(b) Tax Information and Filings. The Tax Matters Member shall deliver or cause
to be delivered to each Member necessary tax information for each Member's
estimated quarterly tax filings within 45 days of the end of the applicable
quarter. The Tax Matters Member shall deliver or cause to be delivered to each
Member: (i) on or prior to November 30 of each Fiscal Year, the Tax Matters
Member's good faith estimate of the amount of such Member's allocable share of
the Company's taxable income or loss for the preceding Fiscal Year and (ii) as
soon as practicable after the end of each Fiscal Year of the Company but not
later than April 30th of the next succeeding Fiscal Year, necessary tax
information for each Member's annual tax filings. The Tax Matters Member shall
file or cause to be filed tax or information returns and all other filings for
the Company prepared in accordance with the Code, the Regulations and applicable
state and local tax laws. The Tax Matters Member shall use reasonable efforts to
provide the Members with details concerning the foregoing information upon the
reasonable inquiry of a Member.
 
(c) Tax Classification.
 
(i) The Tax Matters Member shall take such action as may be required under the
Code and Regulations to cause Company to be treated as a partnership for federal
income tax purposes.
 
(ii) To the extent Section 8.3(c)(i) does not govern the state and local tax
classification of the Company, the Tax Matters Member shall take such action as
may be required under applicable state and/or local law to cause Company to be
treated as, and in a manner consistent with a partnership (or the functional
equivalent thereof) for state
 
29

--------------------------------------------------------------------------------


and local income and franchise tax purposes; provided, that the Tax Matters
Member shall not take any action under this clause (c)(ii) which would be
inconsistent with its obligations under Section 8.3(c)(i).
 
 
ARTICLE IX
 
AMENDMENTS; MEETINGS
 
Section 9.1 Amendments. Amendments to this LLC Agreement may be proposed by any
Member. Following such proposal, the Managing Member shall submit to the Members
a verbatim statement of any proposed amendment once counsel for the Company
shall have approved of the same in writing as to form, and the Managing Member
shall include in any such submission a recommendation as to the proposed
amendment. The Managing Member shall seek the written vote of the Members on the
proposed amendment or shall call a meeting to vote thereon and to transact any
other business that it may deem appropriate. Except as otherwise provided in
Section 13.1, no amendment shall be adopted and be effective as an amendment to
this LLC Agreement unless it receives the affirmative vote of all of the
Members.
 
Section 9.2 Meetings of the Members.
 
(a) Meetings of the Members may be called by the Managing Member and shall be
called upon the written request of any Member. The request shall state the
nature of the business to be transacted. Subject to other requirements specified
herein regarding notice periods, notice of any such meeting shall be given to
all Members not less than five Business Days nor more than 30 days prior to the
date of such meeting, unless in any such case such notice has been waived in
writing by each Member who did not receive notice as required hereby. Members
may vote in person, by proxy or by telephone at such meeting. Whenever the vote
or consent of Members is permitted or required under this LLC Agreement, such
vote or consent may be given at a meeting of Members or may be given in
accordance with the procedure prescribed in Section 9.3.
 
(b) For the purpose of determining the Members entitled to vote on, or to vote
at, any meeting of the Members or any adjournment thereof, the Managing Member
or the Member requesting such meeting may fix, in advance, a date as the record
date for any such determination. Such date shall not be more than thirty days
nor less than one Business Day before any such meeting.
 
(c) Each Member may authorize any Person or Persons to act for it by proxy on
all matters in which the Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by the Member or its attorney-in-fact. No proxy shall be valid after
the expiration of eleven months from the date thereof unless otherwise provided
in the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it or as provided under the terms of such proxy.
 
(d) Each meeting of Members shall be conducted by the Managing Member or such
other Person as the Managing Member may appoint pursuant to such rules for the
conduct of the meeting as the Managing Member or such other Person deems
appropriate.
 
30

--------------------------------------------------------------------------------


Section 9.3 Manner of Consent. In the event the consent of one or more Members
is required for any action to be taken by the Company, such consent may be given
at a meeting, which may be attended or conducted by conference telephone call,
or provided in a writing executed by such Members.
 
ARTICLE X
 
TRANSFERS OF INTERESTS
 
Section 10.1 Restriction on Dispositions of Interests.
 
(a) Dispositions of Class A Member Interests. Subject to Section 10.1(c) and to
the Unitholders Agreement and except as provided in Article XI, no Class A
Member shall Dispose of its Class A Interest or resign from the Company without
the prior written consent of the Majority Class B Members and (so long as the
Initial Class A Member and its Affiliates are the Majority Class A Members) the
Majority Class A Members; provided that no consent of the Majority Class B
Members shall be required if (x) a Board Reduction Event shall have occurred or
(y) with respect to a Disposition of a Class A Member Interest by the Initial
Class A Member or any of its Affiliates if, after giving effect to such
Disposition, the Initial Class A Member and its Affiliates continue to own a
majority of the Class A Member Interests; and provided further, that a Class A
Member may Dispose of a Class A Member Interest to any Affiliate of such Class A
Member in a transfer that complies with Section 10.1(c).
 
(b) Dispositions of Class B Member Interests. (i) Subject to Section 10.1(c) and
to the Unitholders Agreement, no Class B Member shall Dispose of its Class B
Interest or resign from the Company without the prior written consent of the
Class A Noteholder or the Majority Class A Members, as the case may be;
provided, that a Class B Member may Dispose of a Class B Member Interest to any
Affiliate of such Class B Member in a transfer that complies with
Section 10.1(c).
 
(c) Prohibited Transfers. No Disposition of an Interest that is a Disqualified
Transfer shall be permitted by this Section 10.1.
 
(d) Class B Member Proxy. If as a result of any transfer permitted by this
Section 10.1, there is more than one Class B Member, all Class B Members shall
designate a single Class B Member as their attorney-in-fact, in its name and
stead, to give or withhold all consents and approvals that each Class B Member
shall be entitled to give or withhold, and to exercise all voting rights and
other rights, and take all other actions, that such Class B Member is entitled
to take pursuant to the provisions of this LLC Agreement until such time as such
designation and appointment is revoked in writing, and this Section 10.1(d)
shall be, to the extent required by Applicable Law to give it effect, construed
as a proxy in favor of such designated Class B Member. The Class B Members or
any of them shall provide a copy of any such designation or revocation to the
Class A Members or the Class A Noteholder, as the case may be, promptly upon
such designation or revocation being effected.
 
(e) Miscellaneous. Following any transfer by a Member of all of its Interest,
such Member shall cease to be a Member. Upon any transfer of any Interest in
accordance with this
 
31

--------------------------------------------------------------------------------


 
Section 10.1, the transferee of such Interest will, without further action or
consent by any other Member, be admitted as a Class A Member or Class B Member,
as the case may be, of the Company upon such transferee's execution and delivery
to the Company and each Member of (to the extent such transferee is not already
a party thereto) a counterpart to this Agreement and the Unitholders Agreement.
 
Section 10.2 Prohibited Dispositions. To the fullest extent permitted by law,
any purported Disposition of an Interest that is not made in accordance with
Section 10.1 or the Unitholders Agreement shall be null and void and of no
effect whatever; provided, however, that, if the Company is required to
recognize a Disposition of an Interest that is not made in accordance with
Section 10.1 or the Unitholders Agreement, the transferred Interest shall be
strictly limited to the transferor's rights to allocations and distributions as
provided by this LLC Agreement with respect to the transferred Interest, which
allocations and distributions may be applied (without limiting any other legal
or equitable rights of the Company) to satisfy any debts or obligations, or
liabilities for damages that the transferor or transferee of such Interest may
have to the Company.
 
To the fullest extent permitted by law, in the case of a Disposition or
attempted Disposition of an Interest that is not made in accordance with Section
10.1 or the Unitholders Agreement, the parties engaging or attempting to engage
in such Disposition shall be liable to indemnify and hold harmless the Company
and the other Members from all losses, costs, liability, and damages that any of
such indemnified Persons may incur (including incremental tax liability and
reasonable lawyers' fees and expenses) as a result of such Disposition or
attempted Disposition and efforts to enforce the indemnity granted hereby.
 
Section 10.3 Representation on Transfer. Any Person to whom an Interest is
transferred in accordance with the terms of this LLC Agreement shall be deemed
to make the representations and warranties provided for in Section 3.5 to the
Company and each other Member.
 
ARTICLE XI
 
PURCHASE AND SALE RIGHTS
 
Section 11.1 Purchase Option. 
 
(a) Following (i) a material breach by a Member of a term of this LLC Agreement
which is not promptly cured, (ii) deadlock between directors of the Company
entitled to vote as to a matter requiring the approval of the Required
Directors, (iii) a change in Applicable Laws that makes participation by the
Class A Noteholder or a Member in this LLC Agreement illegal or subject to a
material increase in regulatory or tax costs for the Class A Noteholder or such
Member, (iv) Bankruptcy of the Class A Noteholder or a Member, (v) termination
of the LEAF Services Agreement, (vi) failure by the Lender to satisfy a funding
obligation under the Credit Agreement within five Business Days of any such
obligation becoming due thereunder, (vii) failure by LEAF Ventures, LLC to
comply with its obligations under the Participation Agreement to purchase a 10%
participation interest in any Advance made by the Lender under the Credit
Agreement within five Business Days of the making of such Advance (except to the
 
32

--------------------------------------------------------------------------------


extent that, after giving effect to such purchase, the aggregate outstanding
principal amount of participation interests held by LEAF Ventures, LLC in
Advances made under the Credit Agreement would exceed $3,000,000), (viii)
failure by the Company to comply with any of the operating or financial
covenants set forth in Sections 5.02 or 5.03 of the Credit Agreement or to
satisfy the EBITDA Funding Condition (as defined in the Credit Agreement) on any
date, (ix) the tenth anniversary of this LLC Agreement or (x) delivery of a
Liquidation Notice (any of the foregoing events described in clauses (i) through
(x), a "Triggering Event"), any Relevant Member (the Relevant Member initiating
such election, the "Electing Member") may elect to purchase or cause the
purchase of the entire Investment Interest of the other Members and the Class A
Noteholder (such other Members and the Class A Noteholder, the "Other Members",
and their Investment Interest, the "Other Members' Interest"); provided, that
the Electing Member makes an Irrevocable Election and gives written notice (a
"Purchase Option Notice") to the Other Members.
 
(b) Any Purchase Option Notice shall include the following:
 
(i) a statement that all of the Other Members' Interest is to be purchased;
 
(ii) a statement specifying the date on which the closing of the purchase and
sale of the Other Members' Interest shall occur (the "Purchase Date"), which
Purchase Date shall not be less than 60 days nor more than 120 days from the
date of the occurrence of the first such Triggering Event; and
 
(iii) the price at which the Electing Member is offering to purchase the Other
Members' Interest, and the price at which the Electing Member would be willing
to sell its own Investment Interest to the Other Members (each thereof, a
"Purchase Price").
 
(c)  Upon the receipt of a Purchase Option Notice, the Other Members may either
(i) elect to sell, on the Purchase Date, the Other Members' Interest to the
Electing Member at the relevant Purchase Price or (ii) deliver an Irrevocable
Election to the Electing Member evidencing the Other Members' election to
purchase, at the relevant Purchase Price and on the Purchase Date, all but not
less than all (in proportion to the Percentage Interests (in the case of the
Class A Note, as though Converted)) of the Investment Interest owned by the
Electing Member.
 
(d) Purchase. The closing of the purchase and sale of the Investment Interest to
be sold as aforesaid (the "Purchased Interest") shall occur on the Purchase Date
and at such place as is mutually agreeable to the Class A Noteholder (if
applicable) and the Members, or upon the failure to agree, at the principal
place of business of the Company. On the Purchase Date, the Class A Noteholder
and/or Member(s) selling the Purchased Interest (the "Selling Members") shall,
upon payment of the relevant Purchase Price, deliver to the Member(s) or Class A
Noteholder, as the case may be (the "Purchasing Member(s)") or their designee(s)
purchasing the Purchased Interest all of their right, title and interest in and
to the Purchased Interest purchased, free and clear of any liens, claims,
encumbrances, security interests or options by delivery of endorsed Certificates
of Interest and/or the Class A Note, as the case may be, and by (in the case of
Interests) executing instruments of conveyance attached hereto as Exhibit C. To
the fullest extent permitted by law, the transfer of the Purchased Interest
shall be made "as-is, where is" without any representation or warranty other
than the absence of liens as aforesaid.
 
33

--------------------------------------------------------------------------------


The Purchasing Member(s) shall pay or cause to be paid the reasonable costs of
such Disposition and closing, including attorneys' fees and filing fees of the
Selling Members. For the avoidance of doubt, pending the transfer of the
Purchased Interest, the Managing Member shall continue to comply with its
obligations under this Agreement and otherwise act in furtherance of the
purposes of the Company as set forth in Section 1.3.
 
(e) Treatment as Purchase Under Section 741. The Members agree to treat the
Disposition of Interests pursuant to this Section 11.1 as a purchase and sale
under Section 741 of the Code and not as a retirement under Section 736 of the
Code.
 
ARTICLE XII
 
DISSOLUTION AND WINDING UP
 
Section 12.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of any of the following
(collectively, "Liquidating Events"):
 
(a) Liquidation Notice. The date on which, pursuant to Section 12.10, a
Liquidation Notice becomes effective to cause a Liquidating Event.
 
(b) Unanimous Vote. The unanimous vote of the Members to dissolve, wind up, and
liquidate Company.
 
(c) Illegality, etc. The happening of any event that makes it unlawful,
impossible, or impractical to carry on the business of the Company or the
Delaware Court of Chancery has entered a decree pursuant to Section 18-802 of
the LLC Act.

(d) Last Member.  At any time there are no members of the Company unless the
Company is continued without dissolution in a manner permitted by the LLC Act.
 
(e) Triggering Event. If, within ten days of the occurrence of a Triggering
Event, (i) no Electing Member shall have delivered a Purchase Option Notice to
the Other Members pursuant to Section 11.1(a), and (ii) at such time the
Bankruptcy of the Managing Member shall be continuing.
 
The Members hereby agree that, notwithstanding any waivable provision of the LLC
Act, the Company shall not dissolve prior to the occurrence of a Liquidating
Event.
 
Section 12.2 Winding Up. Upon the occurrence of a Liquidating Event, the Company
shall continue solely for the purposes of winding up its affairs in an orderly
manner, liquidating its assets, and satisfying the claims of its creditors and
thereafter Members, and no Member shall take any action with respect to the
Company that is inconsistent with the winding up of the Company's business and
affairs; provided that all covenants contained in this LLC Agreement and
obligations provided for in this LLC Agreement shall continue to be fully
binding upon the Members until such time as Company Property has been
distributed pursuant to
 
34

--------------------------------------------------------------------------------


this Section 12.2 and the Certificate of Formation has been canceled pursuant to
the LLC Act. The Liquidator shall be responsible for overseeing the winding up
and dissolution of the Company. On the occurrence of a Liquidating Event, the
Gross Asset Values of all of the Company's assets shall be adjusted to equal
their respective Mark-to-Market Values as of the Mark-to-Market Measurement Date
and any Net Income, Gross Income, Net Losses and other items of income, loss,
deduction, gain and credit of the Company shall be allocated among the Members
as of such Mark-to-Market Measurement Date in accordance with Article IV. The
Liquidator shall take full account of the Company's liabilities and Company
Property and, except as otherwise provided in Section 12.3, shall, within 75
days of the occurrence of a Liquidating Event or, in the event that the
certification by the Company Accountants required by Section 8.2(d) has not been
delivered by such 75th day, as soon as practicable after delivery of such
accountant's certification but in any event within 90 days of such Liquidating
Event, cause Company Property or the proceeds from the sale or disposition
thereof (as determined pursuant to Section 12.9), to the extent sufficient
therefor, to be applied and distributed, to the maximum extent permitted by
Applicable Law and notwithstanding anything in this LLC Agreement to the
contrary, in the following order (without duplication):
 
(a) First, to creditors of the Company (including any Class A Member to the
extent such Class A Member is a creditor), in satisfaction of all of the
Company's debts and liabilities (whether by payment or making provision for
payment thereof); and
 
(b) Second, the balance to the Members in accordance with Article V.
 
Section 12.3 No Restoration of Deficit Capital Accounts; Compliance With Timing
Requirements of Regulations. In the event the Company is "liquidated" within the
meaning of Regulation § 1.704-1(b)(2)(ii)(g), (x) distributions shall be made
pursuant to this Article XII to the Members who have positive balances in their
Capital Accounts in proportion to and to the extent of such positive balances in
compliance with Regulation § 1.704-1(b)(2)(ii)(b)(2), and (y) if a Member's
Capital Account has a deficit balance (after giving effect to all contributions,
distributions, and allocations for all taxable years, including the taxable year
during which such liquidation occurs), the Member whose Capital Account has a
negative balance shall have no obligation to contribute to the capital of the
Company the amount necessary to restore such deficit balance to zero, and such
deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.
 
Section 12.4 Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Section 12, in the event the Company is liquidated within the
meaning of Regulation §1.704-1(b)(2)(ii)(g) but no Liquidating Event has
occurred, Company Property shall not be liquidated, the Company's debts and
other liabilities shall not be paid or discharged, and the Company's affairs
shall not be wound up. Instead, solely for federal income tax purposes, the
Company shall be deemed to have contributed all of Company Property and
liabilities to a new limited liability company in exchange for an interest in
such new company and, and immediately thereafter, the Company will be deemed to
have been liquidated by distributing interests in the new company to the
Members.
 
Section 12.5 Rights of Members. Each Member shall look solely to Company
Property for the return of its Capital Contribution and, except as otherwise
provided in
 
35

--------------------------------------------------------------------------------


Section 12.9, shall have no right or power to demand or receive property other
than Cash from Company.
 
Section 12.6 Notice of Dissolution. The Managing Member shall promptly provide
written notice to each of the Members of the occurrence of a Liquidating Event
known to it in accordance with Section 6.5(b).
 
Section 12.7 Character of Liquidating Distributions. All payments made in
liquidation of the Interest of a retiring Member, other than payments made under
Section 12.2, shall be made in exchange for the interest of such Member in
Company Property pursuant to Code § 736(b)(1), including the interest of such
Member in goodwill of the Company.
 
Section 12.8 The Liquidator. 
 
(a) Definition. The "Liquidator" shall mean the Person appointed as Liquidator
by the Company, subject to the approval of the Required Directors.
 
The Liquidator shall have the rights set forth in Section 18-803(b) of the LLC
Act and exclusively shall have the rights, power and authority of the Managing
Member necessary or appropriate in its discretion to effect the dissolution,
winding up and liquidation of the Company. The actions of the Liquidator shall
for all purposes be the actions of the Company.
 
(b) Fees. The Company is authorized to pay a reasonable fee to the Liquidator
for its services performed pursuant to this Article XII and to reimburse the
Liquidator for its reasonable costs and expenses incurred in performing those
services.
 
(c) Resignation of Liquidator. At any time any Liquidator may, in its
discretion, resign as Liquidator and the Managing Member shall appoint a
replacement Liquidator, subject to the approval of the Required Directors.
 
Section 12.9 Form of Liquidating Distributions. Except as provided in this
Section 12.9, for purposes of making distributions required by Section 12.2, the
Liquidator may determine whether to distribute all or any portion of Company
Property in-kind or to sell all or any portion of Company Property and
distribute the proceeds therefrom, provided that the Liquidator shall not
distribute Company Property other than Cash to any Member without its consent,
and the Liquidator shall be required to reduce Company Property to Cash to the
extent necessary to make distributions to the Members pursuant to Section 12.2
in Cash. In the case of a liquidation in kind, the amount distributed shall be
deemed to equal to the Mark-to-Market Value of the property distributed on the
date of such distribution.
 
Section 12.10 Liquidation Notice. The Class A Noteholder or any Class A Member
(at the direction of the Majority Class A Members) may, at any time on or after
the occurrence of a Board Reduction Event, deliver to the Managing Member and
the Class B Members a written notice (a "Liquidation Notice") stating that such
Board Reduction Event constitutes a Liquidation Event; provided, however, that:
(i) the delivery of such Liquidation Notice shall not become effective to cause
a Liquidating Event until the expiration of a period of 90 days from the date of
delivery of such Liquidation Notice; (ii) the Class A Noteholder or Majority
Class A Members, as the case may be, may rescind such Liquidation Notice by
 
36

--------------------------------------------------------------------------------


delivering to the Managing Member and the Class B Members a rescission notice
prior to the end of such 90 day period; and (iii) if a Purchase Option Notice
has been delivered in accordance with Section 11.1(a) prior to the expiration of
such 90 day period, such Liquidation Notice shall not become effective to cause
a Liquidating Event until the day after the Purchase Date specified in such
notice (and then if, but only if, the Class A Noteholder or Initial Class A
Member or any of their Affiliates shall continue to be the Class A Noteholder or
Class A Members, as the case may be, after giving effect to the purchase of
Investment Interests effected in connection with such Purchase Option Notice).
 
Section 12.11 Allocations During Period of Liquidation. For the avoidance of
doubt, during the period commencing on the first day of the Fiscal Year during
which a Liquidation Event has occurred and ending on the date on which all of
the assets of the Company have been distributed to the Members pursuant to
Section 12.2 hereof, the Members shall continue to share in Net Income, Net
Losses, and other items of Company income, gain, loss or deduction in the manner
provided in Article IV hereof.
 
          Section 12.12 Bankruptcy. Notwithstanding any other provision of this
Agreement, the Bankruptcy of a Member shall not cause such Member to cease to be
a member of the Company and upon the occurrence of such an event, the Company
shall continue without dissolution.
 
ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.1 Amendments. No amendment or waiver of any provision of this LLC
Agreement, and no consent to any departure by any party herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Class A Members (at any time following Conversion of the Class A Note)
and the Majority Class B Members; provided that (a) no such amendment, waiver or
consent having an effect on any Member materially worse than the effect of such
amendment, waiver or consent on the Majority Members of any Class shall be
effective without the consent of such Member and (b) no such amendment, waiver
or consent shall (i) change the definition of "Majority Class A Members",
"Majority Class B Members" or "Majority Members" without the consent of all of
the Members of the applicable Class, (ii) change this Section 13.1 without the
consent of each Member, or (iii) increase or accelerate the payment of any
capital contribution obligation of, or decrease the amount or delay the payment
of any Distribution payable to, any Member, or limit any Member's right to
participate in the election of directors representing the Class of such Member,
without, in any such case under this clause (iii), the consent of such Member;
and provided further that no such amendment, waiver or consent prior to the
Conversion of the Class A Note shall be effective unless consented to in writing
by the Class A Noteholder. No such waiver of a provision or consent to a
departure in any one instance shall be construed as a further or continuing
waiver of or consent to subsequent occurrences, or a waiver of any other
provision or consent to any other departure.
 
Section 13.2 Notices. Any notice, payment, demand, or communication required or
permitted to be given by any provision of this LLC Agreement shall be in writing
or
 
37

--------------------------------------------------------------------------------


by facsimile and shall be deemed to have been delivered, given, and received for
all purposes (a) if delivered personally to the Person or to an officer of the
Person to whom the same is directed or (b) when the same is actually received
(if during the recipient's normal business hours if during a Business Day, or,
if not, on the next succeeding Business Day), if sent by facsimile (followed by
a hard copy of the facsimiled communication sent by certified mail, postage and
charges prepaid), or by courier or delivery service or by mail, addressed, if to
any Member or the Managing Member, to such person at its address or facsimile
number set forth on Schedule 3.2 hereto or to such other address as such Person
may from time to time specify by notice, and if to any other Person, at its
address specified in the Transaction Document pursuant to which such Person is
to receive notice or by notice given in the manner provided herein to each other
Person entitled to receive notice hereunder, or, in each case, to such other
address (and with copies to such other Persons) as the Person entitled to
receive notice hereunder shall specify by notice given in the manner provided
herein to the other Persons entitled to receive notice under the relevant
Transaction Document.

          Section 13.3 No Waiver; Cumulative Remedies. No failure on the part of
any Person to exercise, and no delay in exercising, any right under this LLC
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under this LLC Agreement preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
this LLC Agreement are cumulative and not exclusive of any remedies provided by
Applicable Law.
 
Section 13.4 Waiver of Jury Trial. EACH PARTY TO THIS LLC AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS LLC AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 13.5 Counterparts. This LLC Agreement may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. To the fullest extent
permitted by law, this LLC Agreement may be delivered by facsimile transmission
of the relevant signature pages thereof.
 
Section 13.6 Survival of Representations, Warranties and Indemnities: Entire
Agreement. All representations, warranties and indemnities and undertakings to
pay costs and expenses contained in this LLC Agreement shall survive (a) the
execution and delivery of this LLC Agreement and the other Transaction Documents
and (b) performance by each party of its Obligations under this LLC Agreement
and each other Transaction Document to which it is a party.
 
Section 13.7 Severability. Any provision of this LLC Agreement that is
prohibited by or unenforceable in any relevant jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in any jurisdiction shall, to the fullest
extent permitted by law, not invalidate or render unenforceable such provision
in any other jurisdiction.
 
38

--------------------------------------------------------------------------------


Section 13.8 Construction. The parties intend that every covenant, term, and
provision of each Transaction Document shall be construed simply according to
its fair meaning and not strictly for or against any party thereto.
 
Section 13.9 Determination of Capital Accounts. In the event any Class A Member
or any Class B Member disputes in an appropriate proceeding the determination of
its Capital Account, an independent determination of the Members' Capital
Accounts shall be made without any special weight being given to any prior
determination made within the discretion of the Managing Member.
 
Section 13.10 Governing Law. THE LAW OF THE STATE OF DELAWARE (WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES) SHALL GOVERN THE VALIDITY OF THIS LLC AGREEMENT,
THE CONSTRUCTION OF ITS TERMS, AND THE INTERPRETATION OF THE RIGHTS AND DUTIES
OF THE MEMBERS.
 
Section 13.11 Waiver of Action for Partition. Each of the Members irrevocably
waives any right that it may have to maintain any action for partition with
respect to any of Company Property.
 
Section 13.12 Consent to Jurisdiction. Each Member (i) irrevocably submits to
the jurisdiction of any Delaware State court or federal court sitting in
Wilmington, Delaware in any action arising out of this LLC Agreement,
(ii) agrees that all claims in such action may be decided in such court,
(iii) waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum and (iv) to the fullest extent permitted by law, consents to
the service of process by mail. A final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions. Nothing herein shall
affect the right of any party to serve legal process in any manner permitted by
law or affect its right to bring any action in any other court.
 
Section 13.13 Third Party Beneficiaries. The covenants contained herein are made
for the benefit of the parties hereto and permitted successors and assigns of
such parties as specified herein, and (except as expressly specified herein)
shall not be construed as having been intended to benefit any third party not a
party to this Agreement.
 
39

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this LLC Agreement as of the
date above first written.

 
CLASS A NOTEHOLDER 
(executing and delivering this LLC Agreement not as a Member, but solely for the
limited initial purposes set forth in Section 1.9):
 
DBAH CAPITAL LLC
 
By: ______________________________
Name:
Title:
 
By: ______________________________
Name:
Title:
 

--------------------------------------------------------------------------------


 

INITIAL CLASS B MEMBER:
 
LEAF VENTURES, LLC
By: LEAF Financial Corporation
Its Managing Member


By:____________________________________
        Name:
Title:



--------------------------------------------------------------------------------



Schedule 3.2
 
Class A Noteholder
 
Address
 
DBAH Capital LLC
 
60 Wall Street
New York, NY 10005



 
Initial Class B Member
 
Address
 
Capital Commitment
 
Number and Class
of Units
LEAF Ventures, LLC
 
c/o LEAF Financial Corporation
1818 Market Street
9th Floor
Philadelphia, PA
19103
$2,500,000
 
50 Class B Units
 



 

--------------------------------------------------------------------------------


Schedule 6.4(a)
 
Initial Board Observers and Board of Directors

 
Board Observers Appointed by Class A Noteholder
 
Spring Hollis
 
Todd Hirsch
 
Directors Appointed by Class B Member
 
Crit DeMent
 
Robert K. Moskovitz
 
Miles Herman
 
Independent Director
 
Elvran Glazer

--------------------------------------------------------------------------------


 
ANNEX A TO
LIMITED LIABILITY COMPANY AGREEMENT OF
MERIT CAPITAL ADVANCE, LLC
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
SECTION 1.01 Definitions. Capitalized terms used in this Annex A and, except as
otherwise expressly provided in any Transaction Document with respect to
specific capitalized or other terms used in such Transaction Document,
capitalized terms used in the Transaction Documents and all appendices,
schedules and exhibits thereto, shall in each case have the respective meanings
given to them in this Section 1.01. Not all of the terms defined in this Annex A
are used in any particular Transaction Document.
 
"Additional Member" is defined in Section 3.3(c)(i).
 
"Adjusted Capital Account" means, with respect to any Member, the balance, if
any, in such Member's Capital Account as of the end of the relevant Allocation
Period, after giving effect to the following adjustments:
 
(i) credit to such Capital Account any amounts that such Member is obligated to
contribute or deemed to be obligated to contribute pursuant to the penultimate
sentences of Regulation §§ 1.704-2(g)(1) and 1.704-2(i)(5); and
 
(ii) debit to such Capital Account the items described in Regulation
§§ 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
 
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulation § 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
 
"Advance" is defined in the Credit Agreement.
 
"Affiliate" means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of any provision in the LLC Agreement limiting the ability
of the Company or any Member to enter into transactions with Affiliates, a
Person shall be deemed to be "controlled by" any other Person if such other
Person possesses, directly or indirectly, power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managing general partners, or (b) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.
 
"Allocation Period" means the annual period beginning on January 1 of each year;
provided, that (i) the Allocation Period for the first year of the Company shall
commence on the Closing Date and end on December 31, 2007 and (ii) in the year
in which the Company is liquidated, the final Allocation Period shall end on the
date the Company is liquidated.
 
"Applicable Law" means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, and orders, all binding
interpretations thereof, and the related
 

--------------------------------------------------------------------------------



requirements and mandatory conditions of licenses and permits, of any
governmental authority, and judgments, decrees, injunctions, writs, orders, or
like action of any court, arbitrator or other administrative, judicial or
quasi-judicial tribunal or agency of competent jurisdiction.
 
"Applicable Rate" means, for any Allocation Period, the highest effective
marginal combined U.S. federal, state and local income tax rate (taking into
account any deductions and/or credits relating to the payment of state and local
taxes and the limitations on deductibility imposed by sections 55, 67 and 68 of
the Code for purposes of computing federal taxable income) applicable to
individuals or corporations under the Code and the laws of New York state and
city on ordinary income or capital gain, as the case may be. In the case of the
Initial Class A Member and any Affiliate thereof which is a Class A Member,
Applicable Rate shall also take into account any income tax imposed under
section 11-503 of the New York City Administrative Code.
 
"Bankruptcy" means, with respect to any Person, a Voluntary Bankruptcy or an
Involuntary Bankruptcy. A "Voluntary Bankruptcy" means, with respect to any
Person: (a) (i)  the failure of such Person generally to pay its debts as such
debts become due or (ii) an admission in writing by such Person of its inability
to pay its debts generally or a general assignment by such Person for the
benefit of creditors; (b) the filing of any petition by such Person seeking to
adjudicate it a bankrupt or insolvent, or seeking for itself any liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of such Person or its debts under any Applicable Law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking,
consenting to, or acquiescing in the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for such
Person or for any substantial part of its property or the filing of an answer or
other pleading admitting or failing to contest the allegations of a petition
filed against it in any proceeding of the foregoing nature; or (c) action taken
by such Person to authorize any of the actions set forth above. An "Involuntary
Bankruptcy" means, with respect to any Person, without the consent or
acquiescence of such Person, the entering of an order for relief or approving a
petition for relief or reorganization or any other petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or other similar relief under any present or future bankruptcy, insolvency or
similar Applicable Law, or the filing of any such petition against such Person,
that shall not be dismissed or stayed within 60 days, or, without the consent or
acquiescence of such Person, the entering of an order appointing a trustee,
custodian, receiver or liquidator of such Person or of all or any substantial
part of the property of such Person that shall not be dismissed or stayed within
60 days. With respect to the Members, this definition is intended to supersede
the definition of Bankruptcy and similar events set forth in Sections 18-101(1)
and 18-304 of the LLC Act.
 
"Board Observer" is defined in Section 6.4(a).
 
"Board of Directors" is defined in Section 6.4(a) of the LLC Agreement.
 
"Board Reduction" means the removal of one of the two directors appointed by the
Majority Class B Members following a Board Reduction Event (at any time
following the Conversion of the Class A Note) as provided in Section 6.4 of the
LLC Agreement.
A-2

--------------------------------------------------------------------------------



"Board Reduction Event" means the occurrence and continuance of any of the
following events and the failure of any such event to be cured prior to a Board
Reduction:
 
(i) the failure of a Class B Member (including in its capacity as Managing
Member) to: (1) make a material Capital Contribution when required under the LLC
Agreement, (2) pay any other material amount due from it hereunder or (3) make
any material Distribution required pursuant to Article V and, in each case, such
failure shall continue for more than five Business Days after written notice of
such failure from the Class A Noteholder or the Majority Class A Members;
 
(ii) a material breach by a Class B Member (including in its capacity as
Managing Member) or any Affiliate thereof of any covenant, obligation or
agreement to be performed or observed by it under any of the Transaction
Documents (other than as specified in clause (i) of this definition) and such
breach remains uncured for more than 30 days after a Responsible Officer of the
Class B Member has received written notice or has actual knowledge of such
breach; provided, that if such breach does not, in the reasonable judgment of
the Class A Noteholder or Majority Class A Members, as the case may be, have a
material adverse effect on the Company, such 30 day period shall be extended for
an additional 60 days so long as the Class B Member is diligently working to
fully cure such breach;
 
(iii) a Bankruptcy of a Class B Member or any of its Affiliates that are party
to any Transaction Document;
 
(iv) an "Event of Default" arising other than primarily as a result of
circumstances beyond the Managing Member's reasonable control occurs under the
Credit Agreement; or
 
(v) any representation or warranty made by a Class B Member or any Affiliate
thereof in a Transaction Document shall prove to have been incorrect in any
material respect when made (or deemed made) and such incorrectness remains
uncured for more than 30 days after a Responsible Officer of the Class B Member
has received written notice or has actual knowledge of such incorrectness;
provided, that if such incorrectness does not, in the reasonable judgment of the
Class A Noteholder or the Majority Class A Members, as the case may be, have a
material adverse effect on the Company, such 30 day period shall be extended for
an additional 60 days so long as the Class B Member is diligently working to
cure such incorrectness.
 
"Budget" means the budget of the Company approved in accordance with Section 6.9
of the LLC Agreement.
 
"Business Day" means any day of the year except Saturday, Sunday and any day on
which commercial banking institutions are authorized or obligated by law,
regulation or executive order to close in New York, New York.
 
"Business Entity" means a corporation (or, when used as an adjective,
corporate), limited liability company, partnership (whether general or limited),
business trust, joint stock company, unincorporated association, joint venture
or other applicable business entity.
A-3

--------------------------------------------------------------------------------



"Capital Account" means, with respect to any Member, the capital account in the
Company maintained for such Member in accordance with the following provisions:
 
(i) to each Member's Capital Account there shall be credited such Member's
Capital Contributions, such Member's distributive share of Net Income and any
items in the nature of income or gain allocated to such Member pursuant to
Article IV of the LLC Agreement (other than Section 4.5), and the amount of any
Company liabilities of such Member assumed by such Member or which are secured
by any Company Property Distributed to such Member;
 
(ii) to each Member's Capital Account there shall be debited: (a) the amount of
Cash and the Gross Asset Value of any Company Property Distributed to such
Member pursuant to any provision of the LLC Agreement; (b) such Member's
distributive share of Net Losses and any items in the nature of expenses or
losses, allocated to such Member pursuant to Article IV of the LLC Agreement
(other than Section 4.5); and (c) the amount of any liabilities of such Member
assumed by the Company or that are secured by any property contributed by such
Member to the Company; and
 
(iii) in the event all or a portion of an Interest in the Company is Disposed of
in accordance with the terms of the LLC Agreement, the transferee shall succeed
to the Capital Account of the transferor to the extent of the transferred
Interest.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
§ 1.704-1(b), and shall be interpreted and applied in a manner consistent with
such Regulations.
 
"Capital Contributions" means, with respect to any Member, the amount of Cash
and the initial Gross Asset Value of any property (other than Cash) contributed
(or deemed to be contributed) to the Company by such Member (or its predecessors
in interest) with respect to the Interest held by such Member.
 
"Cash" means cash, amounts credited to deposit accounts and other immediately
available funds that are denominated in Dollars.
 
"Certificate of Interest" is defined in Section 3.1 of the LLC Agreement.
 
"Class" in relation to an Interest means that such Interest is a Class A
Interest or Class B Interest, as the case may be. An Interest of any Class shall
be represented by a Unit of such Class.
 
"Class A Member" means any Person that has been admitted to the Company as a
member and that holds any Class A Units, in each such Person's capacity as a
member of the Company, or the collective reference to all such Persons, as the
context may require. For the avoidance of doubt, the Class A Noteholder shall
not be a Class A Member except upon Conversion of the Class A Note, at which
time the Class A Noteholder shall become the Initial Class A Member.
A-4

--------------------------------------------------------------------------------



"Class A Member Interest" or "Class A Interest" means an Interest in the Company
designated as a Class A Interest under the LLC Agreement.
 
"Class A Note" means a convertible note in the form attached as Exhibit F to the
LLC Agreement issued on the Closing Date by the Company to the Class A
Noteholder. On and after Conversion or repayment in full of the Class A Note in
accordance therewith, the Class A Note shall be deemed to no longer be
outstanding for purposes of this Agreement.
 
"Class A Noteholder" means DBAH Capital LLC or its successors and assigns as
holder(s) of the Class A Note, as the case may be. On and after Conversion or
repayment in full of the Class A Note in accordance therewith, there shall no
longer be a Class A Noteholder for purposes of this Agreement.
 
"Class B Member" means any Person that has been admitted to the Company as a
member and that holds any Class B Units, in each such Person's capacity as a
member of the Company, or the collective reference to all such Persons, as the
context may require.
 
"Class B Member Interest" or "Class B Interest" means an Interest in the Company
designated as a Class B Interest under the LLC Agreement.
 
"Closing Date" means March 15, 2007.
 
"Code" means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
"Company" means Merit Capital Advance, LLC, the limited liability company formed
pursuant to the LLC Agreement and the Certificate of Formation.
 
"Company Accountants" means KPMG or any other replacement independent accounting
firm of national reputation selected by the Managing Member and approved by the
Required Directors.
 
"Company Minimum Gain" has the same meaning as the term "partnership minimum
gain" in Regulations §§ 1.704-2(b)(2) and 1.704-2(d).
 
"Company Property" means all property owned by the Company, including both
tangible and intangible property, which shall include, as the context requires,
property of any Subsidiary.
 
"Consolidated" refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.
 
"Contingent Liabilities" means, with respect to any Person, (a) any agreement,
undertaking or arrangement by which such Person guarantees, endorses or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, obligation or any other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the shares of
any other Person (the amount of obligation
A-5

--------------------------------------------------------------------------------



under any Contingent Liabilities shall be deemed to be the maximum outstanding
amount of the debt, obligation or other liability guaranteed) and/or (b)
liabilities that are contingent in nature which would be included as liabilities
on the face of the balance sheet of such Person in accordance with GAAP.
 
"Contribution Value" means the Value of a Company asset contributed by a Member
to the Company (net of liabilities secured by such contributed asset that the
Company is treated as assuming or taking subject to).


"Conversion" means the conversion of the Class A Note into Class A Units as
provided therein, and "Converted" and "Convertible" shall have like meanings.


"Credit Agreement" means the $33,000,000 revolving credit agreement dated as of
March 15, 2007 between the Company, as borrower, and the Lender, as the same may
be amended, amended and restated, waived, supplemented or modified from time to
time.


"Credit Card Processor Services Agreement" means an agreement (howsoever
titled), in form and substance satisfactory to the Required Directors, entered
into by the Company with a credit card processor acceptable to the Required
Directors, providing, among other things, for the payment of the Percentage of
Future Credit Card Receivables by such processor to the Company until the
Company has received the Specified Amount (as each such term is defined in each
applicable Merchant Advance Contract).


"Depreciation" means, for each Allocation Period, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Allocation Period, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Allocation Period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Allocation Period bears to such beginning adjusted tax basis; provided,
however, that if the adjusted basis for federal income tax purposes of an asset
at the beginning of such Allocation Period is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Tax Matters Member, subject to (following the
Conversion of the Class A Note) the Majority Class A Members' consent (such
consent not to be unreasonably withheld) in the event that the Managing Member
is the Class B Member.
 
"Disposition" means, with respect to any property, any sale, assignment, gift,
exchange, lease, conversion, transfer, pledge or other disposition or
divestiture of such property, or of any property interest therein, including,
without limitation, any transfer by way of a capital contribution. "Dispose" and
"Disposed" shall have correlative meanings.
 
"Disqualified Transfer" means any Disposition of a Member Interest (i) to any
Person that is not a United States person within the meaning of Section
7701(a)(30) of the Code, (ii) to any Person that is a tax-exempt entity within
the meaning of Section 168(h) of the Code, (iii) in any manner that would cause
a termination of the Company under Section 708(b)(1)(B) of the Code, (iv) to any
natural person or (v) to any Person that is not an "accredited investor" within
the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
 

A-6

--------------------------------------------------------------------------------



"Distribution" means, as applicable, any distribution or dividend or return of
capital or any other distribution, payment, remittance or delivery of property
or Cash in respect of, or the redemption, retirement, purchase or other
acquisition, directly or indirectly, of, any Interest now or hereafter
outstanding or the setting aside of any funds for any of the foregoing purposes,
including any distribution under Sections 5.1, 5.2 or 5.3 or Article XII of the
LLC Agreement. "Distribute", "Distributed" and "Distributive" shall have
correlative meanings.
 
"Dollars" and the sign "$" each mean the lawful currency of the United States.
 
"Fee Letter" means the Fee Letter dated as of the Closing Date between the
Company, LEAF Financial Corporation and DBAH Capital LLC.
 
"Final Payment Date" means with respect to (i) the liquidation of the Company
pursuant to Article XII of the LLC Agreement, the date on which all Company
Property is distributed pursuant to Section 12.2 of the LLC Agreement and,
(ii) a Member's or Members' election to purchase Interests pursuant to
Section 11.1 of the LLC Agreement, the Purchase Date.
 
"Financial Investments" means:
 
(a) Cash;
 
(b) direct general obligations of, or obligations fully and unconditionally
guaranteed as to the timely payment of principal and interest by, the United
States or any agency or instrumentality thereof having maturities of not more
than six months from the date of acquisition, but excluding any of such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemption;
 
(c) certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers' acceptances with
maturities not exceeding six months from the date of acquisition, and overnight
bank deposits and other short-term deposit instruments, in each case with any
domestic commercial bank having capital and surplus in excess of $500,000,000
and having a rating of at least "A2" (or the equivalent thereof) by Moody's and
at least "A" (or the equivalent thereof) by S&P;
 
(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (b) or (c) above entered
into with any financial institution meeting the qualifications specified in
clause (c) above;
 
(e) commercial paper (having original maturities of not more than 180 days) of
any Person rated "P-2" (or the equivalent thereof) or better by Moody's or "A-2"
(or the equivalent thereof) or better by S&P; and
 
(f) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a) through (e) above.
 
"Fiscal Quarter" means (i) the period commencing on the Closing Date and ending
on March 31, 2007 and (ii) any subsequent three-month period commencing on each
of January 1,
A-7

--------------------------------------------------------------------------------



April 1, July 1 or October 1 and ending on the next of March 31, June 30,
September 30 and December 31, respectively; provided that the last Fiscal
Quarter shall end on the first date on which all Company Property is distributed
pursuant to Section 12.2 of the LLC Agreement and the Certificate of Formation
has been canceled pursuant to the LLC Act.
 
"Fiscal Year" means (i) the period commencing on the Closing Date and ending on
September 30, 2007 and (ii) any subsequent period commencing on October 1 and
ending on the earlier to occur of (a) the following September 30, or (b) the
first date on which all Company Property is distributed pursuant to Section 12.2
of the LLC Agreement and the Certificate of Formation has been canceled pursuant
to the LLC Act.
 
"Formation Date" is defined in Section 1.1 of the LLC Agreement.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time. Any financial statements or other information required by the
Transaction Documents to be prepared in accordance with GAAP shall mean in
accordance with GAAP as consistently applied for the period or periods covered
by such financial statements or other information.
 
"Governmental Approval" means, with respect to any Person, any consent, license,
approval, registration, permit, sanction or other authorization of any nature
which is required to be granted by any Governmental Authority under Applicable
Law (a) for the formation of such Person, (b) for the enforceability of any
Transaction Document against such Person and such Person's making of any
payments contemplated thereunder, and (c) for all such other matters as may be
necessary in connection with the performance of such Person's material
obligations under any Transaction Document.
 
"Governmental Authority" means any federal, national, state, provincial,
municipal, local, territorial or other governmental department, commission,
board, bureau, agency, regulatory authority, instrumentality or judicial or
administrative body, whether domestic or foreign, having jurisdiction over the
matter or matters in question.
 
"Gross Asset Value" means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:
 
(i) the initial Gross Asset Value of any asset other than a Financial Investment
contributed by a Member to the Company shall be the fair market value of the
asset on the date of contribution and the initial Gross Asset Value of any
Financial Investment shall be equal to its face value, less unamortized discount
and plus unamortized premium, if any;
 
(ii) the Gross Asset Values of all the Company assets shall be adjusted to equal
their respective Mark-to-Market Values as determined by the Managing Member and,
in the event that the Managing Member is the Class B Member, subject to
(following the Conversion of the Class A Note) the Majority Class A Members'
consent (such consent not to be unreasonably withheld) (a) upon the issuance of
any additional Interest to any person, (b) as specified in Section 12.2 of the
LLC Agreement, (c) upon the liquidation of the Company within the meaning of
Regulation § 1.704-1(b)(2)(ii)(g), and
A-8

--------------------------------------------------------------------------------



(d) in connection with the grant of an Interest that is not de minimis as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a member capacity, provided that an adjustment
under clause (a), (b), or (d) of this paragraph shall be made only if the
Managing Member, subject to, in the event that (following the Conversion of the
Class A Note) the Managing Member is the Class B Member, the Majority Class A
Members' consent (such consent not to be unreasonably withheld), reasonably has
determined that such adjustment is necessary to reflect the relative economic
interests of the Members;
 
(iii) the Gross Asset Value of any Company Property distributed to any Member
shall be adjusted to equal the Mark-to-Market Value of such asset on the date of
such distribution;
 
(iv) the Gross Asset Values of the assets of the Company shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code § 734(b) or Code § 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulation § 1.704-1(b)(2)(iv)(m) and clause (v) of the definition of "Net
Income" and "Net Losses" or Section 4.2(e) of the LLC Agreement; provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
clause (iv) to the extent that an adjustment pursuant to clause (ii) is required
in connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (iv); and
 
(v) if the Gross Asset Value of an asset has been determined or adjusted
pursuant to subparagraph (i), (ii), or (iv), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Net Income and Net Losses.
 
"Gross Income" means all items of gross income and gain (before reduction for
cost of goods sold or similar items of cost) that are realized by the Company.
 
"Indebtedness" of any Person means, without duplication:
 
(a) all obligations of such person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;
 
(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker's acceptances issued for the
account of such Person;
 
(c) all obligations of such Person as lessee under leases which have been or
should be, in accordance with GAAP, recorded as capital leases;
 
(d) all other items which, in accordance with GAAP, would be included as
liabilities on the liability side of the balance sheet of such Person as of the
date at which Indebtedness is to be determined other than accounts payable,
deferred revenue and accrued operating expenses incurred in the ordinary course
of business in each case to the extent not otherwise constituting Indebtedness
under the other terms of this definition;
A-9

--------------------------------------------------------------------------------



(e) net liabilities of such Person under all Swap Agreements;
 
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; and
 
(g) all Contingent Liabilities of such Person in respect of any of the
foregoing.
 
"Independent Director" means a director that is a natural person and is not and
has not been for at least five years from the date of his or her or appointment
(i) a direct or indirect legal or beneficial owner of the Company or any Member
or any of their respective Affiliates (other than indirectly as a holder of
shares in a publicly traded mutual fund), (ii) a relative, supplier, employee,
officer, director (other than as an independent director), manager (other than
as an independent manager), contractor or material creditor of the Company or
any Member or any of their respective Affiliates or (iii) a Person who controls
(whether directly, indirectly or otherwise) any Member or its Affiliates or any
creditor, employee, officer, director, manager or material supplier or
contractor of any Member or its Affiliates.
 
"Initial Class A Member" means the Class A Noteholder, following Conversion of
the Class A Note into Class A Units.
 
"Initial Class B Member" means LEAF Ventures, LLC.
 
"Interest" means any limited liability company interest in the Company,
including any and all benefits to which the holder of such an interest may be
entitled as provided in the LLC Agreement, together with all obligations of such
Person to comply with the terms and provisions of the LLC Agreement. The Company
has two classes or groups of Interests and Members: Class A and Class B (and two
corresponding classes or groups of Units: Class A and Class B). Notwithstanding
anything to the contrary herein, a Member's Interest shall not exist separate
from such Member's Units, and the Class A Note shall not constitute an
"Interest".
 
"Investment" means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.
 
"Investment Interest" means an Interest or the Class A Note, as the context
shall require.
 
"Involuntary Bankruptcy" is defined in the definition of "Bankruptcy".
 
"Irrevocable Election" means, with respect to a Member's or the Class A
Noteholder's proposed purchase of Investment Interests in accordance with
Section 11.1, the delivery by such Member or the Class A Noteholder, as the case
may be, to the Company of a written notice pursuant to which such Member or the
Class A Noteholder, as the case may be, unconditionally covenants and agrees
that such purchase shall be consummated on or prior to the Purchase Date, and at
the applicable Purchase Price, specified in the relevant Purchase Option Notice.
 
A-10

--------------------------------------------------------------------------------



"LEAF" means LEAF Financial Corporation, a Delaware corporation.
 
"LEAF Services Agreement" means the services agreement dated as of March 15,
2007 between the Company, LEAF Ventures, LLC and LEAF, substantially in the form
of Exhibit B to the LLC Agreement.
 
"LEAF Warehousing Facility" means the Credit Agreement dated July 31, 2006 by
and among LEAF and LEAF Funding, Inc., as Borrowers, the financial institutions
party thereto, as Lenders, and National City Bank, as Agent.
 
"Lender" is defined in the Credit Agreement.
 
"Lien" means any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other), security interest or other security
device or arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any lease having
substantially the same effect as any of the foregoing).
 
"Liquidating Events" is defined in Section 12.1 of the LLC Agreement.
 
"Liquidation Notice" is defined in Section 12.10 of the LLC Agreement.
 
"Liquidator" is defined in Section 12.8 of the LLC Agreement.
 
"LLC Act" means the Delaware Limited Liability Company Act, as set forth in Del.
Code Ann. Tit. 6, §§ 18-101, et seq. and any successor statute, as the same may
be amended from time to time.
 
"LLC Agreement" means the Limited Liability Company Agreement of Merit Capital
Advance, LLC, dated as of March 15, 2007, and includes this Annex A and all
other annexes and schedules attached thereto, as amended, supplemented, amended
and restated or otherwise modified from time to time.
 
"Majority Class A Members" means the Class A Member or Class A Members holding
more than 50% of all outstanding Class A Units; provided that any Class A Member
that is an Affiliate of the Class B Member shall be disregarded for purposes of
the foregoing calculation (unless the Class B Member and its Affiliates own all
of the Class A Member Interests).
 
"Majority Class B Members" means the Class B Member or Class B Members holding
more than 50% of all outstanding Class B Units; provided that any Class B Member
that is an Affiliate of the Class A Member shall be disregarded for purposes of
the foregoing calculation (unless the Class B Member and its Affiliates own all
of the Class A Member Interests).
 
"Managing Member" means initially the Class B Member of the Company and any
replacement Member appointed in accordance with the terms of the LLC Agreement,
in such Person's capacity as managing member of the Company.
 
"Mark-to-Market Balance Sheet" is defined in Section 8.2(d) of the LLC
Agreement.
A-11

--------------------------------------------------------------------------------



"Mark-to-Market Measurement Date" means (a) with respect to the retirement of
any Interest in the Company or the issuance of any additional Interests in the
Company to any Person (except for any permitted transferees in accordance with
Sections 10.1(a) or (b) of the LLC Agreement), the last day of the Fiscal
Quarter preceding the Fiscal Quarter during which the retirement or issuance, as
the case may be, occurs; (b) with respect to the liquidation of the Company
pursuant to Section 12.2 of the LLC Agreement, the last day of the Fiscal
Quarter immediately preceding the Fiscal Quarter during which the earlier of
(i) the Liquidating Event giving rise to such liquidation occurred or (ii) if
applicable, the Board Reduction Event giving rise to such Liquidating Event
occurred; or (c) with respect to the exercise of the Purchase Option, the last
day of the Fiscal Quarter immediately preceding the Fiscal Quarter during which
the earlier of (i) the date on which the Purchase Option Notice was delivered or
(ii) if the Purchase Option Notice was delivered after a Board Reduction Event,
the Board Reduction Event occurred.
 
"Mark-to-Market Value" means (a) prior to a Mark-to-Market Measurement Date, the
sum of the initial Gross Asset Values of the assets held by the Company, and
(b) on or after a Mark-to-Market Measurement Date, the sum of the Mark-to-Market
Values of each asset owned by the Company net of all applicable liabilities not
taken into account in the calculation of Asset Values.
 
"Member Nonrecourse Debt" has the same meaning as the term "partner nonrecourse
debt" in Regulations § 1.704-2(b)(4).
 
"Member Nonrecourse Debt Minimum Gain" means an amount, with respect to each
Member Nonrecourse Debt equal to Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a nonrecourse liability with the meaning
of Regulation § 1.704-2(b)(3), determined in accordance with Regulation
§ 1.704-2(i)(3).
 
"Members" means each Class A Member and each Class B Member, collectively.
"Member" means any one of the Members.
 
"Merchant Advance Contract" means a contract substantially in the form of
Exhibit D to the LLC Agreement.
 


"Moody's" means Moody's Investors Service, Inc. or any successor by merger,
consolidation or otherwise to its business.
 
"Net Income" and "Net Losses" means, for each Allocation Period, an amount equal
to the Company's taxable income or loss for such Allocation Period, determined
in accordance with Code § 703(a) (for this purpose, all items of income, gain,
loss, or deduction required to be stated separately pursuant to Code § 703(a)(1)
shall be included in taxable income or loss), with the following adjustments:
 
(i) any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Losses pursuant to
this definition of "Net Income" and "Net Losses" shall be added to such taxable
income or loss;
A-12

--------------------------------------------------------------------------------



(ii) any expenditures of the Company described in Code § 705(a)(2)(B) or treated
as Code § 705(a)(2)(B) expenditures pursuant to Regulation
§ 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Net
Income or Net Losses pursuant to this definition of "Net Income" and "Net
Losses" shall be subtracted from such taxable income or loss;
 
(iii) in the event the Gross Asset Value of any asset of the Company is adjusted
pursuant to clause (ii) or (iii) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Income or Net Losses;
 
(iv) gain or loss resulting from any disposition of Company Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of Company Property
disposed of, notwithstanding that the adjusted tax basis of such Company
Property differs from its Gross Asset Value;
 
(v)  in lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing Net Income and Net Losses, there shall be taken
into account Depreciation for such Allocation Period, computed in accordance
with the definition of Depreciation; and
 
(vi) any items that are allocated pursuant to Section 4.2 or 4.3 of the LLC
Agreement shall not be taken into account in computing Net Income or Net Losses.
 
The amounts of the items of income, gain, loss or deduction of the Company
available to be allocated pursuant to Sections 4.2 and 4.3 of the LLC Agreement
shall be determined by applying rules analogous to those set forth in
clauses (i) through (v) above.
 
"Net Income Tax Distribution Amount" means, for any Allocation Period, the
product of (i) the Applicable Rate and (ii) a Member's allocable share of Net
Income for such Allocation Period.
 
"Nonrecourse Deductions" has the meaning set forth in Regulations
§§ 1.704-2(b)(1) and 1.704-2(c).
 
"Nonrecourse Liability" has the meaning set forth in Regulations
§ 1.704-2(b)(3).
 
"Obligation" means, with respect to any Person, any obligation of such Person of
any kind, including, without limitation, any liability of such Person on any
claim, whether or not the right of any creditor to payment in respect of such
claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, disputed, undisputed, legal, equitable, secured or unsecured, and
whether or not such claim is discharged, stayed or otherwise affected by any
proceeding.
 
"Participation Agreement" means a Participation Agreement substantially in the
form of Exhibit E to the LLC Agreement entered into on the date hereof between
the Lender and the Initial Class B Member, pursuant to which the Initial Class B
Member shall have agreed to
A-13

--------------------------------------------------------------------------------



purchase from the Lender certain participations in Advances made to the Company
from time to time by the Lender under the Credit Agreement.
 
"Percentage Interest" with respect to each Member, means a fraction, expressed
as a percentage, the numerator of which is the number of Units held by such
Member, and the denominator of which is the aggregate number of Units held by
all Members (and "Percentage Interest" with respect to each Member's Interest or
Units of a particular Class shall have a correlative meaning).
 
"Permitted Assets" means
 
(a) in relation to the Company: (i) Financial Investments; (ii) Merchant Advance
Contracts, including future receivables thereunder; (iii) intellectual property
rights; (iv) furniture, fixtures and equipment; (v) equity interests in
Subsidiaries and other Persons (to the extent permitted in the LLC Agreement);
and (vi) other assets approved in writing by the Required Directors; and
 
(b) in relation to the Servicer Subsidiary: (i) furniture, fixtures and
equipment; and (ii) other assets approved in writing by the Required Directors.
 
"Permitted Reorganization" has the meaning set forth in Section 3.6.
 
"Person" means any individual, trust, estate, association, Business Entity or
other entity, or a government or any political subdivision or agency thereof.
 
 
"Presumed Tax Liability" means, with respect to each Member for any Fiscal Year,
an amount equal to the product of (a) the amount of taxable income allocated by
the Company to such Member for such Fiscal Year (taking any carryforwards of net
operating losses and capital losses not previously taken into account, computed
as if each Member's sole income in all Fiscal Years was income allocated to such
Member by the Company) and (b) the Presumed Tax Rate.
 
"Presumed Tax Rate" for any Fiscal Year means the higher of the highest
effective combined Federal, state and local income tax rate applicable during
such Fiscal Year to a corporation or a natural person doing business solely in
or residing in, New York City, New York, taxable at the highest marginal Federal
income tax rate and the highest marginal New York State and New York City income
tax rates (after giving effect to the Federal income tax deduction for such
state and local income taxes, the state tax deduction for local income taxes,
taking into account the effects of Code Sections 67 and 68 and the character of
any income or gain, e.g. as long-term capital gains).


"Purchase Date" is defined in Section 11.1(b)(ii) of the LLC Agreement.
 
"Purchase Option" is defined in Section 11.1(a) of the LLC Agreement.
 
"Purchase Option Notice" is defined in Section 11.1(a) of the LLC Agreement.
 
"Purchase Price" is defined in Section 11.1(b)(iii) of the LLC Agreement.
A-14

--------------------------------------------------------------------------------



"Regulations" means regulations promulgated under the Code (including temporary
regulations), as such regulations are amended, modified or supplemented from
time to time.
 
"Regulatory Allocations" is defined in Section 4.3 of the LLC Agreement.
 
"Relevant Member" means (a) in the case of Section 11.1(a)(i) of the LLC
Agreement, any Member other than the Member which shall have breached the
relevant term of this LLC Agreement, (b) in the case of Section 11.1(a)(ii) of
the LLC Agreement, any Member represented by director(s) entitled to vote on the
relevant matter, (c) in the case of Section 11.1(a)(iii) of the LLC Agreement,
any Member or the Class A Noteholder, as the case may be (an "Investor") which
is subject to such illegality or material increase in costs, (d) in the case of
Section 11.1(a)(iv) of the LLC Agreement, any Investor other than the Investor
which is the subject of such Bankruptcy, (e) in the case of Section 11.1(a)(v)
of the LLC Agreement, (i) in the event the LEAF Services Agreement shall have
been terminated as a result of the occurrence of a Bankruptcy Event (as defined
therein) with respect to any Party (as so defined) pursuant to Section 2.2(a)
thereof, the Class A Noteholder or any Class A Member, (ii) in the event the
LEAF Services Agreement shall have been terminated at the election of the
Company pursuant to Section 2.2(b)(ii) thereof, any Investor, (iii) in the event
the LEAF Services Agreement shall have been terminated at the election of the
Servicer (as defined therein) or LEAF, in either case, pursuant to Section
2.2(b)(ii) thereof, the Class A Noteholder or any Class A Member, (iv) in the
event the LEAF Services Agreement shall have been terminated for Cause (as
defined therein) pursuant to Section 2.2(b)(iii) thereof, the Class A Noteholder
or any Class A Member, (f) in the case of Section 11.1(a)(vi) of the LLC
Agreement, any Class B Member, (g) in the case of Section 11.1(a)(vii) of the
LLC Agreement, the Class A Noteholder or any Class A Member, (h) in the case of
Section 11.1(a)(viii) of the LLC Agreement, any Investor, (i) in the case of
Section 11.1(a)(ix) of the LLC Agreement, any Investor and (j) in the case of
Section 11.1(a)(x) of the LLC Agreement, any Class B Member.
 
"Relevant Provision" means, in relation to a Merchant Advance Contract, the
following provisions (with terms not otherwise defined having the respective
meanings set forth therein): (a) provisions specifying that the transactions
contemplated in the Merchant Advance Contract constitute a purchase and sale of
Future Credit Card Receivables, rather than a loan, (b) provisions relating to
governing law, (c) the covenants of the counterparty to such Contract (the
"Counterparty") set forth on the face page thereof under the heading "Certain
Covenants", (d) the Owners' guarantee of the obligations of the Counterparty,
(e) the Counterparty's acknowledgement that it shall have no right to repurchase
Future Credit Card Receivables and (f) the Company's obligation, in the event
the transactions contemplated in such Contract are held to be a loan rather than
a purchase, to repay to the Counterparty the excess of amounts received by the
Company over any applicable usurious rate of interest.
 
"Required Directors" means (i) prior to a Board Reduction, all directors of the
Company and (ii) on and after a Board Reduction (at any time following the
Conversion of the Class A Note), a majority of the Board of Directors, in any
such case, excluding the Independent Director, except with respect to Section
6.4(e)(xviii).
 
"Responsible Officer" means, (i) with respect to the Class B Member, any senior
officer of the Class B Member and (ii) with respect to the Company, the Managing
Member.
A-15

--------------------------------------------------------------------------------



"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor by merger, consolidation or otherwise to its
business.
 
"SEC" means the Securities and Exchange Commission.
 
"Securities Act" means the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to the Securities Act or any successor
law.


"Security Agreement" is defined in the Credit Agreement.
 
"Servicer Subsidiary" means the Servicer under (and as defined in) the LEAF
Services Agreement, if acquired by the Company in accordance with Section 2.4 of
such Agreement.
 
"Subsidiary" means, as to any Person, any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the right or power to direct, in the case of any entity of
which such Person or any of its Subsidiaries is a general partner, or both the
beneficial ownership of and the right or power to direct, in any other case,
such limited liability company, partnership or joint venture, or (c) the
beneficial interest in such trust or estate, is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries;
provided, however, that no such corporation, partnership, joint venture or other
entity shall constitute a Subsidiary of any other Person unless such entity
would appear as a consolidated Subsidiary of such Person on a Consolidated
balance sheet of such Person prepared in accordance with GAAP. Unless the
context otherwise clearly requires, any reference to a "Subsidiary" is a
reference to a Subsidiary of the Company.
 
"Successor Corporation" means the corporation resulting from the Permitted
Reorganization of the Company.
 
"Swap Agreement" means any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company shall be a Swap Agreement.
 
"Tax" or "Taxes" means any and all taxes (including net income, gross income,
franchise, value added, ad valorem, gross receipts, leasing, excise, fuel,
excess profits, sales, use, property (personal or real, tangible or intangible)
and stamp taxes), levies, imposts, duties, charges, assessments, or withholdings
of any nature whatsoever, general or special, ordinary or extraordinary, now
existing or hereafter created or adopted, together with any and all interest,
penalties, fines, additions to tax and interest thereon; provided, that the
terms "Tax" and "Taxes" shall not include any governmental charge for which a
direct product or service is received.
A-16

--------------------------------------------------------------------------------



"Tax Distribution" has the meaning set forth in Section 5.2.
 


"Tax Matters Member" is defined in Section 8.3(a) of the LLC Agreement.
 
"Transaction Documents" means the LLC Agreement, the Class A Note, the Credit
Agreement, the Security Agreement, each Account Control Agreement referred to in
the Credit Agreement, the Fee Letter, each Merchant Advance Contract, each
Credit Card Processor Services Agreement, the LEAF Services Agreement and any
certificates and other documents and instruments related thereto.
 
"Triggering Event" is defined in Section 11.1(a) of the LLC Agreement.
 
"Underwriting Manual" means the Underwriting Manual attached as Exhibit G to the
LLC Agreement, as such Underwriting Manual may be modified from time to time by
written agreement of the Class A Noteholder or the Majority Class A Members, as
the case may be, and the Majority Class B Members.
 
"United States" or "U.S." means the United States of America and the
territories, possessions and territorial waters of the United States of America.


"Units" means the Units representing Interests in the Company.


"Unitholders Agreement" means the Unitholders Agreement, dated as of the date
hereof, by and among the Company and the Members, as amended, modified or
supplemented from time to time.


"Value" of the assets of the Company as of any date, means the fair market value
of such assets as of such date, as determined by the Required Directors in good
faith. Any determination of the Value or of the fair market value of an asset of
the Company made in good faith by the Required Directors shall be binding on the
Members for all purposes of this Agreement.
 


"Voluntary Bankruptcy" is defined in the definition of "Bankruptcy".


SECTION 1.02 Rules of Construction. This Annex A and, except as otherwise
expressly provided in any Transaction Document with respect to specific rules of
construction for such Transaction Document, all Transaction Documents and all
appendices, schedules and exhibits to the Transaction Documents shall be
governed by, and construed in accordance with, the following rules of
construction:
 
(a) Computation of Time Periods. In the computation of periods of time from a
specified date to a later specified date, the word or phrase "from" and
"commencing on" mean "from and including" and the words or phrase "to" and
"until" and "ending on" mean "to but excluding".
 
(b) Accounting Terms. All accounting terms shall be construed in accordance with
GAAP applied consistently, except with respect to Capital Accounts and items
A-17

--------------------------------------------------------------------------------



entering into the computation of Capital Accounts, and except to the extent
otherwise specified in the provisions of Section 1.01 or 1.02 hereof.
 
(c) No Presumption Against Any Party. Neither any Transaction Document nor any
uncertainty or ambiguity therein shall be construed against any particular
party, whether under any rule of construction or otherwise. On the contrary,
each Transaction Document has been reviewed by each of the parties thereto and
their respective counsel and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of all parties thereto.
 
(d) Use of Certain Terms. Unless the context of any Transaction Document
requires otherwise, the plural includes the singular, the singular includes the
plural, and "including" has the inclusive meaning of "including without
limitation." The words "hereof," "herein," "hereby," "hereunder," and other
similar terms of any Transaction Document refer to such Transaction Document
(including this Annex A to the extent incorporated or referred to therein
(whether or not actually attached thereto) and all other annexes, schedules and
exhibits attached thereto) as a whole and not exclusively to any particular
provision of such Transaction Document. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the identity of the Person or Persons may require.
 
(e) Headings and References. Article, Section and other headings are for
reference only, and are not intended to describe, interpret, define or limit the
scope, extent or intent of any Transaction Document or any provision thereof.
References in any Transaction Document to Articles, Sections, Annexes, Schedules
and Exhibits refer to Articles, Sections, Annexes, Schedules, and Exhibits of or
to such Transaction Document, and references in Sections of such Transaction
Document to any clause refer to such clause of such Section. Whether or not
specified in any Transaction Document or in this Annex A, references in such
Transaction Document or in this Annex A to such Transaction Document, any other
Transaction Document or any other agreement include, unless otherwise provided
in such Transaction Document or in this Annex A, this Annex A, such Transaction
Document, the other Transaction Documents and such other agreements, as the case
may be, as the same may be amended, restated, supplemented or otherwise modified
from time to time pursuant to the provisions thereof and of any other
Transaction Documents applicable thereto. Whether or not specified in any
Transaction Document or in this Annex A, a reference to any Applicable Law or
law (as the case may be) as at any time shall mean that Applicable Law or law
(as the case may be) as it may have been amended, restated, supplemented or
otherwise modified from time to time, and any successor Applicable Law or law
(as the case may be). A reference to a Person includes the successors and
assigns of such Person, but such reference shall not increase, decrease or
otherwise modify in any way the provisions in this Annex A or any Transaction
Document governing the assignment of rights and obligations under, or the
binding effect, of any provision of this Annex A or any Transaction Document.
 
A-18

--------------------------------------------------------------------------------



Exhibit A
FORM OF MEMBERSHIP INTEREST


 NUMBER
 
  [__]
 
 
ORGANIZED UNDER THE LAWS
 
OF
 
THE STATE OF DELAWARE
 
CLASS
 
[__]
 
 
 
MERIT CAPITAL ADVANCE, LLC
 



 
This Certifies that [_____________] is the owner of ___ Class [A/B] limited
liability company interest units of Merit Capital Advance, LLC, a Delaware
limited liability company (the "Company"), with such rights and privileges as
are set forth in the Limited Liability Company Agreement of the Company dated as
of March 15, 2007, as amended from time to time (the "LLC Agreement").
 
THE LIMITED LIABILITY COMPANY INTEREST UNIT REPRESENTED BY THIS CERTIFICATE (THE
"MEMBERSHIP INTEREST") HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), THE SECURITIES LAWS OF ANY STATE (THE "STATE
ACTS") OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION, AND IS BEING OFFERED
AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND SUCH LAWS. THE MEMBERSHIP INTEREST HAS NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, BY ANY STATE SECURITIES
COMMISSION OR BY ANY OTHER REGULATORY AUTHORITY OF ANY OTHER JURISDICTION. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
NEITHER THE MEMBERSHIP INTEREST NOR ANY PART THEREOF MAY BE OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT (A) TO
THE EXTENT PERMITTED UNDER THE LLC AGREEMENT OR THE UNITHOLDERS AGREEMENT
REFERRED TO THEREIN, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT OR FOR WHICH
 


--------------------------------------------------------------------------------



SUCH REGISTRATION IS OTHERWISE NOT REQUIRED AND (C) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER ANY APPLICABLE STATE ACTS OR IN A TRANSACTION WHICH
IS EXEMPT FROM REGISTRATION UNDER SUCH STATE ACTS OR FOR WHICH SUCH REGISTRATION
OTHERWISE IS NOT REQUIRED.
 
THE MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
TRANSFER RESTRICTIONS CONTAINED IN THE LLC AGREEMENT AND THE UNITHOLDERS
AGREEMENT REFERRED TO THEREIN. A COPY OF THE LLC AGREEMENT AND UNITHOLDERS
AGREEMENT WILL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON REQUEST
WITHOUT CHARGE.
 
THERE IS NO PUBLIC MARKET FOR THE MEMBERSHIP INTEREST AND NONE IS EXPECTED TO
DEVELOP. THEREFORE, RECIPIENTS OF THIS MEMBERSHIP INTEREST OR ANY OTHER LIMITED
LIABILITY COMPANY INTEREST WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME.
 
THE MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE CONSTITUTES "SECURITIES"
GOVERNED BY ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY
APPLICABLE JURISDICTION.
 

--------------------------------------------------------------------------------



In Witness Whereof, the said Company has caused this Certificate to be signed by
its Managing Member this_________ day of _________, 20__.

 
MERIT CAPITAL ADVANCE, LLC
 
By: [__________],
as Managing Member

 
 By:_____________________________,
 
Name:________________________
 
Title: _________________________



--------------------------------------------------------------------------------



Exhibit B
Form of LEAF Services Agreement



--------------------------------------------------------------------------------



Exhibit C
Form of Member Interest Transfer
 
This MEMBERSHIP INTEREST ASSIGNMENT AGREEMENT (this "Agreement") is made and
entered into as of ___________, 20__, by and among [________], a Class [A/B]
Member and a [__________] ("Assignor") and [designated assignee], a
[___________] ("Assignee").

 
W I T N E S S E T H :
 
WHEREAS, Assignor is the owner of [ ] Class [A/B] Units representing Class [A/B]
Member Interests (the "Assignor Class [A/B] Member Interest") in Merit Capital
Advance, LLC, a Delaware limited liability company (the "Company");
 
 
WHEREAS, pursuant to Section 11.1 of the Limited Liability Company Agreement of
the Company, dated as of March 15, 2007 (the "LLC Agreement"; terms used in this
Agreement but not defined herein shall have the meanings given to such terms in
the LLC Agreement), the Assignee has the right, following the occurrence of any
Triggering Event and subject to certain other conditions set forth in Section
11.1 of the LLC Agreement, to elect to purchase the Assignor Class [A/B] Member
Interest;
 
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for the good and valuable consideration specified in the LLC
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
1. Assignment and Delegation. Assignor does hereby irrevocably from and after
the Effective Time (as defined below) (a) sell, transfer, assign and deliver to
Assignee all of Assignor's right, title and interest in and to the Assignor
Class [A/B] Member Interests (Assignor's assigned interest, an "Assigned
Interest") and (b) transfer, delegate and deliver to Assignee all of Assignor's
obligations and liabilities in respect of the Assignor Class [A/B] Member
Interests (Assignor's delegated obligations, the "Delegated Obligations").
 
THE ASSIGNED INTEREST IS SOLD AND TRANSFERRED IN "AS IS, WHERE IS" CONDITION AT
THE EFFECTIVE TIME AND ASSIGNOR MAKES NO WARRANTIES, GUARANTEES, OR
REPRESENTATIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE.
Nothing in the foregoing is intended to limit or otherwise affect in any manner
Assignor's representations and warranties set forth in Section 5 of this
Agreement.
 
Notwithstanding the foregoing, Assignor shall retain any and all rights of
Assignor in and to each and every indemnity or other similar payment under the
LLC Agreement, in each case, with respect to claims arising, or events, acts or
omissions occurring, or circumstances existing, prior to the Effective Time.


--------------------------------------------------------------------------------



2. Acceptance and Assumption. Assignee hereby from and after the Effective Time
(i) accepts the assignment of Assignor's Assigned Interest and (ii) assumes
Assignor's respective Delegated Obligations.
 
3. Effectiveness. This Agreement shall be effective upon the execution and
delivery hereof and the payment of the purchase price payable to Assignor
pursuant to Section 11.1 of the LLC Agreement (the "Effective Time").
 
4. Release. As of the Effective Time, Assignee, on its own behalf and on behalf
of its members, affiliates, subsidiaries, managers, officers and external
advisers (collectively, the "Releasing Parties") grants to Assignor and its
equity holders, affiliates, subsidiaries, managers, officers and external
advisers (collectively, the "Released Parties") a release as broad as permitted
by law with respect to any liability, claim, or contingency or any other
responsibility that may arise in relation with or derived from the operations of
the Company carried out on or after the date hereof; provided, that the
foregoing release shall not operate to release obligations of any Released
Parties under this Agreement. Subject to the foregoing, each Releasing Party
waives any right, action or claim of any kind against any Released Parties in
relation with or derived from the operations of the Company carried out on or
after the date hereof.
 
5. Representations of Assignor. Assignor hereby represents and warrants to
Assignee that, as of the date hereof:
 

 
(a)
Assignor is the owner of its Assigned Interest; and

 

 
(b)
Assignor has not previously encumbered, sold or assigned the Assigned Interest
(except with respect to encumbrances and other transfer restrictions imposed by
the LLC Agreement, the Unitholders Agreement and/or applicable laws (including,
without limitation, applicable securities laws)).

 
6. Representations of Assignee. By executing this Agreement, the Assignee hereby
makes to the Company and each other Member, as of the date hereof, each of the
Assignee's representations and warranties as a Member in Section 3.5 of the LLC
Agreement.
 
7. Further Assurance. Each of the parties to this Agreement agrees that at any
time and from time to time, it shall promptly and duly execute and deliver any
and all such further instruments and documents and take such further action as
may reasonably be necessary in order to give full effect to this Agreement and
of the rights and powers herein granted. Without limitation, upon execution and
delivery of this Agreement, the Assignee shall execute and deliver to the
Company and each other Member a counterpart to the Unitholders Agreement.
 
8. Amendment. This Agreement may be changed, modified or terminated only by an
instrument in writing signed by each of the parties hereto.

--------------------------------------------------------------------------------



9. Governing Law. This Agreement shall be governed by and construed under the
law of the State of Delaware, without regard to the conflict of law principles
thereof.
 
10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
11. Entire Agreement. This Agreement constitutes the sole understanding of the
parties with respect to the subject matter hereto.
 
[Signature pages following.]

NY3:#7400967v15 
 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date indicated above.




ASSIGNOR:
[ASSIGNING MEMBER]




By:_________________________________
Name:
Title:


ASSIGNEE:
[NAME OF ASSIGNEE]




By:_________________________________
Name:
Title:




By its execution of this Agreement, Merit Capital Advance, LLC hereby
acknowledges that the Assignor shall be released from all of its obligations
under the LLC Agreement accruing from and after the Effective Time


MERIT CAPITAL ADVANCE, LLC


By: [__________],
as Managing Member
 


By:_________________________________
Name:
Title:



--------------------------------------------------------------------------------




Exhibit D
Form of Merchant Advance Contract


--------------------------------------------------------------------------------



Exhibit E
Form of Participation Agreement


--------------------------------------------------------------------------------



Exhibit F
Form of Class A Note

--------------------------------------------------------------------------------



Exhibit G
Underwriting Manual
 

--------------------------------------------------------------------------------




 




 